Exhibit 10.1

 

CONTRACT NO. 149238

 

XBOX 360 PUBLISHER LICENSE AGREEMENT

 

This Xbox 360 Publisher License Agreement (“Agreement”) is entered into and
effective as of the later of the two signature dates below (the “Effective
Date”) by and between Microsoft Licensing, GP, a Nevada general partnership
(“Microsoft”), and THQ Inc., a Delaware corporation (“Publisher”).

 

RECITALS

 

 

A.            Microsoft and its affiliated companies develop and license a
computer game system known as the Xbox 360 game system and a proprietary online
service accessible via the Xbox 360 game system known as Xbox Live.

B.            Publisher wishes to develop and/or publish one or more software
products running on the Xbox 360 game system, which software products may also
be made available to subscribers of Xbox Live, and to license proprietary
materials from Microsoft on the terms and conditions set forth herein.

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:


1.             EXHIBITS

The following exhibits are hereby incorporated to this Agreement (some require
completion and/or execution by one or both parties): 

Exhibit 1:

 

Payments

Exhibit 2:

 

Xbox 360 Royalty Tier Selection Form

Exhibit 3:

 

Xbox 360 Publisher Enrollment Form

Exhibit 4:

 

Authorized Subsidiaries

Exhibit 5:

 

Non-Disclosure Agreement

Exhibit 6:

 

Japan/Asian Royalty Incentive Program

Exhibit 7:

 

Xbox Live Incentive Program


2.             DEFINITIONS

As further described in this Agreement and the Xbox 360 Publisher Guide (defined
below), the following terms have the following respective meanings:


2.1           “ASIAN MANUFACTURING REGION” MEANS THE REGION FOR MANUFACTURING
COMPRISING TAIWAN, HONG KONG, SINGAPORE, KOREA, JAPAN AND ANY OTHER COUNTRIES
THAT ARE INCLUDED BY MICROSOFT FROM TIME TO TIME AS SET FORTH IN THE XBOX 360
PUBLISHER GUIDE.


2.2           “ASIAN SALES TERRITORY” MEANS THE TERRITORY FOR SALES DISTRIBUTION
COMPRISING TAIWAN, HONG KONG, SINGAPORE, KOREA, AND ANY OTHER COUNTRIES THAT ARE
INCLUDED BY MICROSOFT FROM TIME TO TIME AS SET FORTH IN THE XBOX 360 PUBLISHER
GUIDE.  THE ASIAN SALES TERRITORY DOES NOT INCLUDE JAPAN.


2.3           “AUTHORIZED REPLICATOR” MEANS A SOFTWARE REPLICATOR CERTIFIED AND
APPROVED BY MICROSOFT FOR REPLICATION OF FPUS (DEFINED BELOW) THAT RUN ON THE
XBOX 360.


2.4           “BRANDING SPECIFICATIONS” MEANS THE SPECIFICATIONS AS PROVIDED BY
MICROSOFT FROM TIME TO TIME FOR USING THE LICENSED TRADEMARKS IN CONNECTION WITH
A SOFTWARE TITLE AND/OR ONLINE CONTENT AND ON MARKETING MATERIALS AS SET FORTH
IN THE XBOX 360 PUBLISHER GUIDE.


2.5           “BTS” MEANS A MICROSOFT DESIGNED BREAK-THE-SEAL STICKER THAT WILL
BE ISSUED TO THE AUTHORIZED REPLICATOR FOR PLACEMENT ON THE PACKAGING MATERIALS
(DEFINED BELOW) AS SPECIFIED IN THE XBOX 360 PUBLISHER GUIDE.


2.6           “CERTIFICATION” MEANS THE FINAL STAGE OF THE APPROVAL PROCESS BY
WHICH MICROSOFT APPROVES OR DISAPPROVES OF A SOFTWARE TITLE OR ONLINE CONTENT
FOR MANUFACTURE AND/OR DISTRIBUTION.  CERTIFICATION IS FURTHER DEFINED IN THIS
AGREEMENT AND THE XBOX 360 PUBLISHER GUIDE.

 

Microsoft Confidential

 

1

--------------------------------------------------------------------------------


 


2.7           “COMMERCIAL RELEASE” WITH RESPECT TO A SOFTWARE TITLE MEANS THE
FIRST COMMERCIAL DISTRIBUTION OF AN FPU THAT IS NOT DESIGNATED AS A DEMO
VERSION.  WITH RESPECT TO ONLINE CONTENT, COMMERCIAL RELEASE MEANS ITS FIRST
AVAILABILITY VIA XBOX LIVE TO XBOX LIVE USERS.


2.8           “CONCEPT” MEANS THE DETAILED DESCRIPTION OF PUBLISHER’S PROPOSED
SOFTWARE TITLE AND/OR ONLINE CONTENT IN EACH CASE INCLUDING SUCH INFORMATION AS
MAY BE REQUESTED BY MICROSOFT.


2.9           “DEMO VERSIONS” MEANS A SMALL PORTION OF AN APPLICABLE SOFTWARE
TITLE THAT IS PROVIDED TO END USERS TO ADVERTISE OR PROMOTE A SOFTWARE TITLE.


2.10         “EUROPEAN SALES TERRITORY” MEANS THE TERRITORY FOR SALES
DISTRIBUTION COMPRISING THE UNITED KINGDOM, FRANCE, GERMANY, SPAIN, ITALY,
NETHERLANDS, BELGIUM, SWEDEN, DENMARK, NORWAY, FINLAND, AUSTRIA, SWITZERLAND,
IRELAND, PORTUGAL, GREECE, AUSTRALIA, NEW ZEALAND AND ANY OTHER COUNTRIES THAT
ARE INCLUDED BY MICROSOFT FROM TIME TO TIME AS SET FORTH IN THE XBOX 360
PUBLISHER GUIDE


2.11         “EUROPEAN MANUFACTURING REGION” MEANS THE REGION FOR MANUFACTURING
COMPRISING THE UNITED KINGDOM, FRANCE, GERMANY, SPAIN, ITALY, NETHERLANDS,
BELGIUM, SWEDEN, DENMARK, NORWAY, FINLAND, AUSTRIA, SWITZERLAND, IRELAND,
PORTUGAL, GREECE, AUSTRALIA, NEW ZEALAND AND ANY OTHER COUNTRIES THAT ARE
INCLUDED BY MICROSOFT FROM TIME TO TIME AS SET FORTH IN THE XBOX 360 PUBLISHER
GUIDE.


2.12         “FPU” OR “FINISHED PRODUCT UNIT” MEANS A COPY OF A SOFTWARE TITLE
IN OBJECT CODE FORM THAT HAS PASSED CERTIFICATION, HAS BEEN AFFIXED TO A DVD
DISK AND APPROVED BY MICROSOFT FOR RELEASE AND MANUFACTURING.  ONCE THE
PACKAGING MATERIALS HAVE BEEN ADDED, AND THE BTS HAS BEEN ASSIGNED OR AFFIXED TO
THE FPU OR ITS PACKAGING, THE FPU ALSO INCLUDES ITS ACCOMPANYING BTS AND
PACKAGING MATERIALS.


2.13         “JAPAN SALES TERRITORY” MEANS THE TERRITORY FOR SALES DISTRIBUTION
COMPRISING THE COUNTRY OF JAPAN.


2.14         “LICENSED TRADEMARKS” MEANS THE MICROSOFT TRADEMARKS IDENTIFIED IN
THE XBOX 360 PUBLISHER GUIDE.


2.15         “MARKETING MATERIALS” COLLECTIVELY MEANS THE PACKAGING MATERIALS
AND ALL PRESS RELEASES, MARKETING, ADVERTISING OR PROMOTIONAL MATERIALS RELATED
TO THE SOFTWARE TITLE, FPUS AND/OR ONLINE CONTENT (INCLUDING WITHOUT LIMITATION
WEB ADVERTISING AND PUBLISHER’S WEB PAGES TO THE EXTENT THEY REFER TO THE
SOFTWARE TITLE(S), FPU(S) AND/OR ONLINE CONTENT) THAT WILL BE USED AND
DISTRIBUTED BY PUBLISHER IN THE MARKETING OF THE SOFTWARE TITLE(S), FPU(S)
AND/OR ONLINE CONTENT.


2.16         “MANUFACTURING REGION” MEANS THE ASIAN MANUFACTURING REGION,
EUROPEAN MANUFACTURING REGION, AND/OR NORTH AMERICAN MANUFACTURING REGION.


2.17         “NORTH AMERICAN SALES TERRITORY” MEANS THE TERRITORY FOR SALES
DISTRIBUTION COMPRISING THE UNITED STATES, CANADA, MEXICO, COLOMBIA AND ANY
OTHER COUNTRIES THAT MAY BE INCLUDED BY MICROSOFT FROM TIME TO TIME AS SET FORTH
IN THE XBOX 360 PUBLISHER GUIDE.


2.18         “NORTH AMERICAN MANUFACTURING REGION” MEANS THE REGION FOR
MANUFACTURING COMPRISING THE UNITED STATES, CANADA, MEXICO, COLOMBIA AND ANY
OTHER COUNTRIES THAT MAY BE INCLUDED BY MICROSOFT FROM TIME TO TIME AS SET FORTH
IN THE XBOX 360 PUBLISHER GUIDE.


2.19         “ONLINE CONTENT” MEANS ANY CONTENT, FEATURE, OR ACCESS TO SOFTWARE
OR ONLINE SERVICE THAT IS DISTRIBUTED BY MICROSOFT PURSUANT TO THIS AGREEMENT. 
ONLINE CONTENT INCLUDES, BUT IS NOT LIMITED TO, ONLINE GAME FEATURES, TITLE
UPDATES, DEMO VERSIONS, TRAILERS, “THEMES,” “GAMER PICTURES” OR ANY OTHER
CATEGORY OF ONLINE CONTENT OR SERVICE APPROVED BY MICROSOFT FROM TIME TO TIME.
 TRAILERS, “THEMES,” “GAMER PICTURES” AND ANY OTHER APPROVED ONLINE CONTENT WILL
BE FURTHER DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.


2.20         “ONLINE GAME FEATURES” MEANS A SOFTWARE TITLE’S CONTENT, FEATURES
AND/OR SERVICES THAT ARE AVAILABLE TO XBOX LIVE USERS VIA XBOX LIVE, WHETHER
INCLUDED IN THE SOFTWARE TITLE’S FPU OR OTHERWISE DISTRIBUTED VIA XBOX LIVE.


2.21         “PACKAGING MATERIALS” MEANS ART AND MECHANICAL FORMATS FOR A
SOFTWARE TITLE INCLUDING THE RETAIL PACKAGING, END USER INSTRUCTION MANUAL WITH
END USER LICENSE AGREEMENT AND WARRANTIES, END USER WARNINGS, FPU MEDIA LABEL,
AND ANY PROMOTIONAL INSERTS AND OTHER MATERIALS THAT ARE TO BE INCLUDED IN THE
RETAIL PACKAGING.

 

2

--------------------------------------------------------------------------------



2.22         “PRE-CERTIFICATION” MEANS THE FIRST STAGE OF THE APPROVAL PROCESS
WHEREIN MICROSOFT TESTS TO PROVIDE FEEDBACK AND/OR IDENTIFY ANY ISSUES THAT MAY
PREVENT THE SOFTWARE TITLE FROM BEING APPROVED DURING THE CERTIFICATION PHASE. 
PRE-CERTIFICATION IS FURTHER DESCRIBED IN THIS AGREEMENT AND THE XBOX 360
PUBLISHER GUIDE.


2.23         “SALES TERRITORY” MEANS THE ASIAN SALES TERRITORY, EUROPEAN SALES
TERRITORY, JAPAN SALES TERRITORY, AND/OR NORTH AMERICAN SALES TERRITORY.


2.24         “SOFTWARE TITLE” MEANS THE SINGLE SOFTWARE PRODUCT AS APPROVED BY
MICROSOFT FOR USE ON XBOX 360, INCLUDING ANY TITLE UPDATES THERETO (IF AND TO
THE EXTENT APPROVED BY MICROSOFT) AND ALL ONLINE GAME FEATURES FOR SUCH SOFTWARE
TITLE.  IF MICROSOFT APPROVES ONE OR MORE ADDITIONAL SINGLE SOFTWARE PRODUCT(S)
PROPOSED BY PUBLISHER TO RUN ON XBOX 360, THIS AGREEMENT, AND THE TERM “SOFTWARE
TITLE,” WILL BE BROADENED AUTOMATICALLY TO COVER THE RESPECTIVE NEW SOFTWARE
PRODUCT(S) AS ADDITIONAL SOFTWARE TITLE(S) UNDER THIS AGREEMENT.


2.25         “SUBSCRIBER” MEANS AN XBOX LIVE USER THAT ESTABLISHES AN ACCOUNT
WITH XBOX LIVE.


2.26         “SUB-PUBLISHER” MEANS AN ENTITY THAT HAS A VALID XBOX 360 PUBLISHER
LICENSE AGREEMENT WITH MICROSOFT OR A MICROSOFT AFFILIATE AND WITH WHOM
PUBLISHER HAS ENTERED AN AGREEMENT TO ALLOW SUCH ENTITY TO PUBLISH A SOFTWARE
TITLE OR ONLINE CONTENT IN SPECIFIC SALES TERRITORIES.


2.27         “SUGGESTED RETAIL PRICE” MEANS THE HIGHEST PER UNIT PRICE THAT
PUBLISHER OR ITS AGENT RECOMMENDS THE FPU BE MADE COMMERCIALLY AVAILABLE TO
END-USERS IN A PARTICULAR SALES TERRITORY.  IF THE SUGGESTED RETAIL PRICE OF A
PARTICULAR SOFTWARE TITLE VARIES AMONG THE COUNTRIES IN A SINGLE SALES
TERRITORY, THEN THE HIGHEST SUGGESTED RETAIL PRICE ESTABLISHED FOR ANY OF THE
COUNTRIES WILL BE USED TO DETERMINE THE APPROPRIATE ROYALTY FEES FOR THE ENTIRE
SALES TERRITORY.


2.28         “TITLE UPDATE” MEANS AN UPDATE, UPGRADE, OR TECHNICAL FIX TO A
SOFTWARE TITLE THAT XBOX LIVE USERS CAN AUTOMATICALLY DOWNLOAD TO THE XBOX LIVE
USER’S XBOX 360.


2.29         “WHOLESALE PRICE” MEANS THE HIGHEST PER UNIT PRICE THAT PUBLISHER
CHARGES RETAILERS AND/OR DISTRIBUTORS IN BONA FIDE THIRD PARTY TRANSACTIONS FOR
THE RIGHT TO DISTRIBUTE AND SELL  THE SOFTWARE TITLE WITHIN A SALES TERRITORY,
IT BEING AGREED THAT (I) ANY TRANSACTIONS INVOLVING AFFILIATES OF PUBLISHER
(ENTITIES CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL OF, PUBLISHER) ARE
NOT TO BE CONSIDERED IN DETERMINING THE WHOLESALE PRICE; (II) IF PUBLISHER
ENTERS INTO AN AGREEMENT WITH A THIRD PARTY (SUCH AS  A SUB-PUBLISHER) PROVIDING
THE THIRD PARTY WITH THE EXCLUSIVE RIGHT TO DISTRIBUTE THE SOFTWARE TITLE IN A
SALES TERRITORY, THE WHOLESALE PRICE IS GOVERNED BY THE PRICE CHARGED BY THE
THIRD PARTY RATHER THAN THE TERMS OF THE EXCLUSIVE DISTRIBUTION AGREEMENT
BETWEEN PUBLISHER AND SUCH THIRD PARTY; AND (III) IF THE WHOLESALE PRICE VARIES
AMONG COUNTRIES IN A SINGLE SALES TERRITORY, THE HIGHEST WHOLESALE PRICE USED IN
THE SALES TERRITORY WILL BE USED TO DETERMINE THE APPROPRIATE ROYALTY FEES FOR
THE ENTIRE SALES TERRITORY.


2.30         “XBOX 360” MEANS THE SECOND VERSION OF MICROSOFT’S PROPRIETARY GAME
SYSTEM, SUCCESSOR TO THE XBOX GAME SYSTEM, INCLUDING OPERATING SYSTEM SOFTWARE
AND HARDWARE DESIGN SPECIFICATIONS.


2.31         “XBOX 360 PUBLISHER GUIDE” MEANS A DOCUMENT (IN PHYSICAL,
ELECTRONIC OR WEB SITE FORM) CREATED BY MICROSOFT THAT SUPPLEMENTS THIS
AGREEMENT AND PROVIDES DETAILED REQUIREMENTS REGARDING THE PRE-CERTIFICATION AND
CERTIFICATION APPROVAL PROCESS, BRANDING SPECIFICATIONS, REPLICATION
REQUIREMENTS, ROYALTY PAYMENT PROCESS, MARKETING GUIDELINES, TECHNICAL
SPECIFICATIONS AND CERTIFICATION REQUIREMENTS, DEMO VERSION REQUIREMENTS,
PACKAGING REQUIREMENTS AND OTHER OPERATIONAL ASPECTS OF THE XBOX 360 AND XBOX
LIVE.  MICROSOFT MAY SUPPLEMENT, REVISE OR UPDATE THE XBOX 360 PUBLISHER GUIDE
FROM TIME TO TIME IN ITS REASONABLE DISCRETION AS SET FORTH IN THIS AGREEMENT.


2.32         “XBOX LIVE” MEANS THE PROPRIETARY ONLINE SERVICE OFFERED BY
MICROSOFT TO XBOX LIVE USERS.


2.33         “XBOX LIVE USER” MEANS ANY INDIVIDUAL THAT ACCESSES AND USES XBOX
LIVE.


2.34         OTHER TERMS.  ALL OTHER CAPITALIZED TERMS HAVE THE DEFINITIONS SET
FORTH WITH THE FIRST USE OF SUCH TERM AS DESCRIBED IN THIS AGREEMENT.


3.             XBOX 360 DEVELOPMENT KIT LICENSE

Publisher shall enter into one or more development kit license(s) for the
applicable territory(ies) to which Xbox 360 game development kits will be
shipped for use by Publisher (each an “XDK License”) pursuant to which Microsoft
or its affiliate may license to Publisher software development tools and
hardware to assist Publisher in the development and testing of

3

--------------------------------------------------------------------------------


Software Titles, including redistributable code that Publisher must incorporate
into Software Titles pursuant to the terms and conditions contained in the XDK
License.


4.             APPROVAL PROCESS


4.1           STANDARD APPROVAL PROCESS.  THE STANDARD APPROVAL PROCESS FOR A
SOFTWARE TITLE IS DIVIDED INTO FOUR PHASES COMPRISED OF CONCEPT APPROVAL,
PRE-CERTIFICATION, CERTIFICATION, AND MARKETING MATERIALS APPROVAL.  UNLESS
PUBLISHER ELECTS THE EU APPROVAL OPTION FOR A EUROPEAN FPU (DESCRIBED BELOW),
PUBLISHER IS REQUIRED TO SUBMIT ITS SOFTWARE TITLE TO MICROSOFT FOR EVALUATION
AT ALL FOUR PHASES.  EACH PHASE IS IDENTIFIED BELOW AND FURTHER DESCRIBED IN THE
XBOX 360 PUBLISHER GUIDE.  ADDITIONAL OR ALTERNATE APPROVAL PROCESSES FOR ONLINE
CONTENT MAY BE FURTHER DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.  WITH RESPECT
TO ANY AND ALL APPROVALS REQUIRED BY MICROSOFT HEREUNDER, MICROSOFT SHALL
EXERCISE REASONABLE DISCRETION AND SHALL ACT IN GOOD FAITH.


4.1.1        CONCEPT.  FOR EACH SOFTWARE TITLE, PUBLISHER SHALL DELIVER TO
MICROSOFT A COMPLETED CONCEPT SUBMISSION FORM (IN THE FORM PROVIDED BY MICROSOFT
TO PUBLISHER) THAT DESCRIBES THE SOFTWARE TITLE.  IN THE EVENT THAT PUBLISHER
DESIRES TO HOST OR HAVE A THIRD PARTY HOST OR PROVIDE TO XBOX LIVE USERS ANY OF
PUBLISHER’S ONLINE GAME FEATURES, PUBLISHER SHALL SO INDICATE ON THE CONCEPT
SUBMISSION FORM AND MUST EXECUTE AN ADDENDUM TO THIS AGREEMENT, WHICH ADDENDUM
IS AVAILABLE UPON REQUEST AND WILL BE INCORPORATED INTO THIS AGREEMENT UPON
EXECUTION.  FOLLOWING EVALUATION OF PUBLISHER’S CONCEPT SUBMISSION, MICROSOFT
WILL NOTIFY PUBLISHER IN WRITING OF WHETHER THE CONCEPT IS APPROVED OR
REJECTED.  IF APPROVED, THE CONCEPT SUBMISSION FORM, IN THE FORM SUBMITTED AND
APPROVED BY MICROSOFT, IS INCORPORATED HEREIN BY REFERENCE AND ADHERENCE TO ITS
TERMS IS A REQUIREMENT FOR CERTIFICATION.  PUBLISHER MAY PROPOSE ONLINE CONTENT
AT ANY TIME AFTER A CONCEPT HAS BEEN APPROVED, IN WHICH CASE PUBLISHER SHALL
DELIVER TO MICROSOFT A SEPARATE CONCEPT SUBMISSION FOR EACH PROPOSED PIECE OF
ONLINE CONTENT.


4.1.2        PRE-CERTIFICATION.  IF THE CONCEPT IS APPROVED, PUBLISHER SHALL
DELIVER TO MICROSOFT A CODE-COMPLETE VERSION OF THE SOFTWARE TITLE OR ONLINE
CONTENT THAT INCLUDES ALL CURRENT FEATURES OF THE SOFTWARE TITLE AND SUCH OTHER
CONTENT AS MAY BE REQUIRED UNDER THE XBOX 360 PUBLISHER GUIDE.  UPON RECEIPT,
MICROSOFT SHALL CONDUCT TECHNICAL SCREEN AND/OR OTHER TESTING OF THE SOFTWARE
TITLE OR ONLINE CONTENT CONSISTENT WITH THE XBOX 360 PUBLISHER GUIDE AND WILL
SUBSEQUENTLY PROVIDE PUBLISHER WITH WRITTEN ADVISORY FEEDBACK REGARDING SUCH
TESTING.


4.1.3        CERTIFICATION.  FOLLOWING PRE-CERTIFICATION, PUBLISHER SHALL
DELIVER TO MICROSOFT THE PROPOSED FINAL RELEASE VERSION OF THE APPLICABLE
SOFTWARE TITLE THAT IS COMPLETE, READY FOR ACCESS VIA XBOX LIVE (IF APPLICABLE),
RELEASE, MANUFACTURE, AND COMMERCIAL DISTRIBUTION.  SUCH VERSION MUST INCLUDE
THE FINAL CONTENT RATING CERTIFICATION REQUIRED BY SECTION 4.4, HAVE IDENTIFIED
PROGRAM ERRORS CORRECTED, AND HAVE ANY AND ALL CHANGES PREVIOUSLY REQUIRED BY
MICROSOFT IMPLEMENTED.  MICROSOFT SHALL CONDUCT COMPLIANCE, COMPATIBILITY,
FUNCTIONAL AND OTHER TESTING CONSISTENT WITH THE XBOX 360 PUBLISHER GUIDE
(“CERTIFICATION TESTING”) AND SHALL SUBSEQUENTLY PROVIDE PUBLISHER WITH THE
RESULTS OF SUCH TESTING, INCLUDING ANY REQUIRED FIXES REQUIRED PRIOR TO
ACHIEVING CERTIFICATION, IN WRITING.  RELEASE FROM CERTIFICATION FOR A SOFTWARE
TITLE (AND FOR ONLINE CONTENT AS APPLICABLE) IS BASED ON (1) PASSING THE
CERTIFICATION TESTING; (2) CONFORMANCE WITH THE APPROVED CONCEPT AND ANY
REQUIRED SUBMISSION MATERIALS AS STATED IN THE XBOX 360 PUBLISHER GUIDE;
(3) PACKAGING MATERIALS APPROVAL; (4) CONSISTENCY WITH THE GOALS AND OBJECTIVES
OF THE XBOX 360 CONSOLE PLATFORM AND XBOX LIVE; AND (5) CONTINUING AND ONGOING
COMPLIANCE WITH ALL CERTIFICATION REQUIREMENTS AND OTHER REQUIREMENTS AS SET
FORTH IN THE XBOX 360 PUBLISHER GUIDE AND THIS AGREEMENT.


4.1.4        MARKETING MATERIALS APPROVAL.  PUBLISHER SHALL SUBMIT ALL MARKETING
MATERIALS TO MICROSOFT AND SHALL NOT DISTRIBUTE SUCH MARKETING MATERIALS UNLESS
AND UNTIL MICROSOFT HAS APPROVED THEM IN WRITING.  PRIOR TO USE OR PUBLICATION
OF ANY MARKETING MATERIALS, PUBLISHER AGREES TO INCORPORATE ALL CHANGES RELATING
TO USE OF THE LICENSED TRADEMARKS THAT MICROSOFT MAY REQUEST IN WRITING AND WILL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO INCORPORATE OTHER CHANGES REASONABLY
SUGGESTED BY MICROSOFT (PROVIDED, HOWEVER, THAT IN ANY EVENT PUBLISHER SHALL AT
ALL TIMES COMPLY WITH THE BRANDING SPECIFICATIONS).


4.2           EU APPROVAL OPTION.  FOR A SOFTWARE TITLE THAT PUBLISHER INTENDS
TO DISTRIBUTE SOLELY IN THE EUROPEAN SALES TERRITORY (A “EUROPEAN FPU”),
PUBLISHER MAY CHOOSE TO FOREGO CONCEPT APPROVAL (SECTION 4.1.1),
PRE-CERTIFICATION (SECTION 4.1.2) AND/OR MARKETING MATERIALS APPROVAL (SECTION
4.1.4) AND SUBMIT SUCH SOFTWARE TITLE TO MICROSOFT ONLY FOR CERTIFICATION
APPROVAL.  THIS OPTION IS REFERRED TO HEREIN AS THE “EU APPROVAL OPTION.”  THE
EU APPROVAL OPTION APPLIES SOLELY TO DISTRIBUTION OF EUROPEAN FPUS, AND IS NOT
AVAILABLE FOR ONLINE CONTENT INTENDED TO BE AVAILABLE IN THE EUROPEAN SALES
TERRITORY.   IF PUBLISHER CHOOSES THE EU APPROVAL OPTION, PUBLISHER SHALL NOT
USE THE LICENSED TRADEMARKS ON THE EUROPEAN FPU AND THE LICENSE GRANT SET FORTH
IN SECTION 12.1 IS WITHDRAWN AS TO SUCH EUROPEAN FPU.  IN ADDITION, PUBLISHER
SHALL MAKE NO STATEMENTS IN ADVERTISING, MARKETING MATERIALS, PACKAGING, WEB
SITES OR OTHERWISE THAT THE EUROPEAN FPU IS APPROVED OR OTHERWISE SANCTIONED BY
MICROSOFT OR IS AN OFFICIAL XBOX 360 SOFTWARE TITLE.  THE EUROPEAN FPU MAY NOT
BE

 

4

--------------------------------------------------------------------------------



DISTRIBUTED OUTSIDE THE EUROPEAN SALES TERRITORY WITHOUT COMPLYING WITH ALL
TERMS OF THIS AGREEMENT CONCERNING APPROVALS AND THE RELEASE OF THE FPU AS
DEEMED RELEVANT BY MICROSOFT.  MICROSOFT MAY PROVIDE ADDITIONAL INFORMATION IN
THE XBOX 360 PUBLISHER GUIDE REGARDING THE EUROPEAN APPROVAL OPTION. 
NOTWITHSTANDING PUBLISHER’S CHOICE OF THE EU APPROVAL OPTION, ALL OTHER PORTIONS
OF THIS AGREEMENT OTHER THAN THOSE SPECIFICALLY IDENTIFIED ABOVE SHALL REMAIN IN
EFFECT.


4.3           RESUBMISSIONS AND ADDITIONAL REVIEW.  IF A SOFTWARE TITLE OR
ONLINE CONTENT FAILS CERTIFICATION, AND IF PUBLISHER HAS MADE GOOD FAITH EFFORTS
TO ADDRESS ANY ISSUES RAISED BY MICROSOFT, MICROSOFT WILL GIVE PUBLISHER THE
OPPORTUNITY TO RESUBMIT SUCH SOFTWARE TITLE OR ONLINE CONTENT FOR
CERTIFICATION.  MICROSOFT MAY CHARGE PUBLISHER A REASONABLE FEE DESIGNED TO
OFFSET THE COSTS ASSOCIATED WITH TESTING UPON RESUBMISSION.  PUBLISHER MAY
REQUEST THE ABILITY TO SUBMIT VERSIONS OF THE SOFTWARE TITLE OR ONLINE CONTENT
AT STAGES OF DEVELOPMENT OTHER THAN AS IDENTIFIED ABOVE FOR REVIEW AND FEEDBACK
BY MICROSOFT.  SUCH REVIEW IS WITHIN THE DISCRETION OF MICROSOFT AND MAY REQUIRE
THE PAYMENT OF REASONABLE FEES BY PUBLISHER TO OFFSET THE COSTS ASSOCIATED WITH
THE REVIEW OF SUCH SOFTWARE TITLES OR ONLINE CONTENT.


4.4           CONTENT RATING.  FOR THOSE SALES TERRITORIES THAT UTILIZE A
CONTENT RATING SYSTEM, MICROSOFT WILL NOT ACCEPT SUBMISSION OF A SOFTWARE TITLE
FOR CERTIFICATION APPROVAL UNLESS AND UNTIL PUBLISHER HAS OBTAINED, AT
PUBLISHER’S SOLE COST, A RATING NOT HIGHER THAN “MATURE (17+)” OR ITS EQUIVALENT
FROM THE APPROPRIATE RATING BODIES AND/OR ANY AND ALL OTHER INDEPENDENT CONTENT
RATING AUTHORITY/AUTHORITIES FOR THE APPLICABLE SALES TERRITORY(IES) REASONABLY
DESIGNATED BY MICROSOFT (SUCH AS ESRB, ELSPA, CERO, ETC.).  PUBLISHER SHALL
INCLUDE THE APPLICABLE RATING(S) PROMINENTLY ON FPUS AND MARKETING MATERIALS, IN
ACCORDANCE WITH THE APPLICABLE RATING BODY GUIDELINES, AND SHALL INCLUDE THE
APPLICABLE RATING IN A HEADER FILE OF THE SOFTWARE TITLE AND IN ONLINE CONTENT,
AS DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.  FOR THOSE SALES TERRITORIES THAT
DO NOT UTILIZE A CONTENT RATING SYSTEM, MICROSOFT WILL NOT APPROVE ANY SOFTWARE
TITLE OR ONLINE CONTENT THAT, IN ITS OPINION, CONTAINS EXCESSIVE SEXUAL CONTENT
OR VIOLENCE, INAPPROPRIATE LANGUAGE OR OTHER ELEMENTS DEEMED UNSUITABLE FOR THE
XBOX 360. MICROSOFT WILL PROVIDE THQ ADVANCED NOTICE VIA THE XBOX 360 PUBLISHER
GUIDE WHENEVER ANY NEW COUNTRIES THAT DO NOT HAVE A CONTENT RATING SYSTEM ARE
ADDED TO SALES TERRITORIES AND WHAT, IF ANY, CONTENT GUIDELINES IT PROPOSES FOR
SUCH COUNTRY.  IF, AFTER COMMERCIAL RELEASE, A SOFTWARE TITLE IS DETERMINED AS
SUITABLE FOR ADULTS ONLY OR OTHERWISE AS INDECENT, OBSCENE OR OTHERWISE
PROHIBITED BY LAW, THE PUBLISHER SHALL AT ITS OWN COSTS RECALL ALL FPUS. 
PUBLISHER HEREBY REPRESENTS AND WARRANTS THAT ANY ONLINE GAME FEATURES AND OTHER
GAME-RELATED ONLINE CONTENT NOT INCLUDED IN THE INITIAL SOFTWARE TITLE FPU WILL
NOT BE INCONSISTENT WITH THE CONTENT RATING (OR, IN THOSE COUNTRIES THAT DO NOT
UTILIZE A CONTENT RATING SYSTEM, WITH THE OVERALL NATURE OF THE CONTENT) OF THE
UNDERLYING SOFTWARE TITLE.  CONTENT RATING INFORMATION AND REQUIREMENTS MAY BE
FURTHER DESCRIBED IN THE XBOX 360 PUBLISHER GUIDE.


4.5           PUBLISHER TESTING.  PUBLISHER SHALL PERFORM ITS OWN TESTING OF THE
SOFTWARE TITLE AND FPUS AND SHALL KEEP WRITTEN OR ELECTRONIC RECORDS OF SUCH
TESTING DURING THE TERM OF THIS AGREEMENT AND FOR NO LESS THAN **** THEREAFTER
(“TEST RECORDS”)   UPON MICROSOFT’S REASONABLE ADVANCE WRITTEN REQUEST,
PUBLISHER SHALL PROVIDE MICROSOFT WITH COPIES OF, OR REASONABLE ACCESS TO
INSPECT, THE TEST RECORDS, FPUS AND SOFTWARE TITLE (EITHER IN PRE-COMMERCIAL
RELEASE OR COMMERCIAL RELEASE VERSIONS, AS MICROSOFT MAY REQUEST IN WRITING).


4.6           MUTUAL APPROVAL REQUIRED.  PUBLISHER SHALL NOT DISTRIBUTE THE
SOFTWARE TITLE, NOR MANUFACTURE ANY FPU INTENDED FOR DISTRIBUTION, UNLESS AND
UNTIL MICROSOFT HAS GIVEN ITS FINAL APPROVAL AND RELEASE FROM CERTIFICATION
VERSION OF THE SOFTWARE TITLE AND BOTH PARTIES HAVE APPROVED THE FPU IN WRITING.


4.7           TITLE UPDATES


4.7.1        ALL TITLE UPDATES FOR SOFTWARE TITLES ARE SUBJECT TO APPROVAL BY
MICROSOFT.  PUBLISHER MAY RELEASE ONE TITLE UPDATE PER SOFTWARE TITLE FREE OF
CHARGE.  ANY ADDITIONAL TITLE UPDATES PROPOSED BY PUBLISHER MAY BE SUBJECT TO A
REASONABLE CHARGE.


4.7.2        MICROSOFT MAY REQUIRE PUBLISHER TO DEVELOP AND PROVIDE A TITLE
UPDATE IF (A) A SOFTWARE TITLE OR ONLINE CONTENT ADVERSELY AFFECTS XBOX LIVE,
(B) IF A CHANGE TO THE XBOX 360 PUBLISHER GUIDE REQUIRES A TITLE UPDATE, (C) IF
CERTIFICATION IS REVOKED FOR ONLINE CONTENT, OR (D) FOR ANY OTHER REASON AT
MICROSOFT’S REASONABLE DISCRETION.  MICROSOFT WILL NOT CHARGE PUBLISHER FOR THE
CERTIFICATION, HOSTING, AND DISTRIBUTION OF TITLE UPDATES TO XBOX LIVE USERS FOR
THE FIRST TITLE UPDATE (IF ANY) PER SOFTWARE TITLE OR ONLINE CONTENT REQUIRED BY
A SPECIFIC CHANGE IN THE XBOX 360 PUBLISHER GUIDE OR FOR ANY OTHER REASON AT
MICROSOFT’S REASONABLE DISCRETION.  MICROSOFT RESERVES THE RIGHT TO CHARGE
PUBLISHER A REASONABLE FEE TO OFFSET THE COSTS ASSOCIATED WITH THE
CERTIFICATION, HOSTING, AND DISTRIBUTION OF TITLE UPDATES TO XBOX LIVE USERS
THAT ARE REQUIRED BECAUSE OF REVOCATION OF CERTIFICATION OR A SOFTWARE TITLE OR
ONLINE CONTENT ADVERSELY AFFECTING XBOX LIVE.


 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


5

--------------------------------------------------------------------------------



5.             XBOX 360 PUBLISHER GUIDE

Publisher acknowledges that the Xbox 360 Publisher Guide is an evolving document
and subject to change during the term of this Agreement.  Publisher agrees to be
bound by all provisions contained in the then-applicable version of the Xbox 360
Publisher Guide. Publisher agrees that upon Publisher’s receipt of notice of
availability of the applicable supplement, revision, or updated version of the
Xbox 360 Publisher Guide (which may be via a publisher newsletter or other
electronic notification), Publisher shall be bound by all provisions of the Xbox
360 Publisher Guide as supplemented, revised, or updated.  Publisher’s continued
distribution of FPUs after a notice of supplement, revision or update that is
included in the Xbox 360 Publisher Guide or made available to Publisher
constitutes Publisher’s agreement to the then-current Xbox 360 Publisher Guide
as supplemented, revised or updated.  Microsoft will specify in each such
supplement, revision or update a reasonable effective date of each change if
such change is not required to be effective immediately.  Only with respect to a
Software Title that has passed Pre-Certification prior to the applicable
revision or update, Publisher will not be obligated to comply with any changes
made to the technical or content requirements for Software Titles in the Xbox
360 Publisher Guide, except in circumstances where such change is deemed by
Microsoft to be vitally important to the success of the Xbox 360 platform (e.g.
changes due to piracy, technical failure) or will not add significant expense to
the Software Title’s development.  In addition, changes made in Branding
Specifications or other Marketing Materials requirements will be effective as to
a Software Title that has passed Certification only on a “going forward” basis
(i.e., only to such Marketing Materials and/or FPUs as are manufactured after
Microsoft notifies Publisher of the change).  Notwithstanding the foregoing,
Publisher shall comply with such changes to the Xbox 360 Publisher Guide related
to Branding Specifications or other Marketing Materials requirements
retroactively if Microsoft agrees to pay for Publisher’s direct, out-of-pocket
expenses necessarily incurred as a result of its retrospective compliance with
the change.


6.             POST-RELEASE COMPLIANCE


6.1           CORRECTION OF BUGS OR ERRORS.   NOTWITHSTANDING MICROSOFT’S
CERTIFICATION, ALL SOFTWARE TITLES MUST REMAIN IN COMPLIANCE WITH ALL
CERTIFICATION REQUIREMENTS AND REQUIREMENTS SET FORTH IN THE XBOX 360 PUBLISHER
GUIDE ON A CONTINUING AND ONGOING BASIS.  PUBLISHER MUST MAKE COMMERCIALLY
REASONABLE EFFORTS TO CORRECT ANY MATERIAL PROGRAM BUGS OR ERRORS IN CONFORMANCE
WITH THE XBOX 360 PUBLISHER GUIDE WHENEVER DISCOVERED AND PUBLISHER AGREES TO
CORRECT SUCH MATERIAL BUGS AND ERRORS AS SOON AS POSSIBLE AFTER DISCOVERY.  WITH
RESPECT TO BUGS OR ERRORS DISCOVERED AFTER COMMERCIAL RELEASE OF THE APPLICABLE
SOFTWARE TITLE, PUBLISHER WILL, AT MICROSOFT’S WRITTEN REQUEST OR ALLOWANCE,
CORRECT THE BUG OR ERROR IN ALL FPUS MANUFACTURED AFTER DISCOVERY AND MICROSOFT
MAY CHARGE A REASONABLE AMOUNT TO COVER THE COSTS OF CERTIFYING THE SOFTWARE
TITLE AGAIN.


6.2           ONLINE CONTENT; MINIMUM COMMITMENT


6.2.1        PUBLISHER AGREES THAT EACH ONLINE GAME FEATURE OF A SOFTWARE TITLE
WILL BE MADE AVAILABLE VIA XBOX LIVE FOR AT LEAST **** FOLLOWING THE RESPECTIVE
COMMERCIAL RELEASE OF THE FPUS OF THE SOFTWARE TITLE IN EACH SALES TERRITORY IN
WHICH XBOX LIVE IS AVAILABLE (THE “MINIMUM COMMITMENT”).  PUBLISHER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PROVIDE ALL NECESSARY SUPPORT FOR SUCH ONLINE
GAME FEATURE DURING ITS AVAILABILITY AND FOR **** AFTER DISCONTINUATION IN
ACCORDANCE WITH PUBLISHER’S STANDARD SUPPORT SERVICES.  FOLLOWING THE MINIMUM
COMMITMENT PERIOD, PUBLISHER MAY TERMINATE MICROSOFT’S LICENSE ASSOCIATED WITH
SUCH ONLINE GAME FEATURE UPON **** PRIOR WRITTEN NOTICE TO MICROSOFT; AND/OR
MICROSOFT MAY DISCONTINUE THE AVAILABILITY OF ANY OR ALL SUCH ONLINE GAME
FEATURE VIA XBOX LIVE UPON **** PRIOR WRITTEN NOTICE TO PUBLISHER.  PUBLISHER IS
RESPONSIBLE FOR COMMUNICATING THE DURATION OF ONLINE GAME FEATURE AVAILABILITY
TO XBOX LIVE USERS, AND FOR PROVIDING REASONABLE ADVANCE NOTICE TO XBOX LIVE
USERS OF ANY DISCONTINUATION OF SUCH ONLINE GAME FEATURE.


6.2.2        SUBJECT TO SECTION 10.3, PUBLISHER AGREES THAT MICROSOFT HAS THE
RIGHT TO MAKE ONLINE CONTENT OTHER THAN ONLINE GAMES FEATURES SUBMITTED BY
PUBLISHER AVAILABLE TO XBOX LIVE USERS FOR THE TERM OF THIS AGREEMENT. 
PUBLISHER AGREES TO PROVIDE ALL NECESSARY SUPPORT FOR SUCH ONLINE CONTENT AS
LONG AS SUCH ONLINE CONTENT IS MADE AVAILABLE TO XBOX LIVE USERS AND FOR ****
THEREAFTER IN ACCORDANCE WITH PUBLISHER’S STANDARD SUPPORT SERVICES.


6.2.3        ARCHIVE COPIES.  PUBLISHER AGREES TO MAINTAIN, AND TO POSSESS THE
ABILITY TO SUPPORT, COPIES IN OBJECT CODE, SOURCE CODE AND SYMBOL FORMAT, OF ALL
ONLINE CONTENT AVAILABLE TO XBOX LIVE USERS DURING THE TERM OF THIS AGREEMENT
AND FOR NO LESS THAN **** THEREAFTER.

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


6

--------------------------------------------------------------------------------



7.             MANUFACTURING


7.1           AUTHORIZED REPLICATORS.  PUBLISHER WILL USE ONLY AN AUTHORIZED
REPLICATOR TO PRODUCE FPUS.  PRIOR TO PLACING AN ORDER WITH A REPLICATOR FOR
FPUS, PUBLISHER SHALL CONFIRM WITH MICROSOFT THAT SUCH ENTITY IS AN AUTHORIZED
REPLICATOR.  MICROSOFT WILL ENDEAVOR TO KEEP AN UP-TO-DATE LIST OF AUTHORIZED
REPLICATORS IN THE XBOX 360 PUBLISHER GUIDE.  PUBLISHER WILL NOTIFY MICROSOFT IN
WRITING OF THE IDENTITY OF THE APPLICABLE AUTHORIZED REPLICATOR AND THE
AGREEMENT FOR SUCH REPLICATION SERVICES SHALL BE AS NEGOTIATED BY PUBLISHER AND
THE APPLICABLE AUTHORIZED REPLICATOR, SUBJECT TO THE REQUIREMENTS IN THIS
AGREEMENT.  PUBLISHER ACKNOWLEDGES THAT MICROSOFT MAY CHARGE THE AUTHORIZED
REPLICATOR FEES FOR RIGHTS, SERVICES OR PRODUCTS ASSOCIATED WITH THE MANUFACTURE
OF FPUS AND THAT THE AGREEMENT WITH THE AUTHORIZED REPLICATOR GRANTS MICROSOFT
THE RIGHT TO INSTRUCT THE AUTHORIZED REPLICATOR TO CEASE THE MANUFACTURE OR FPU
AND/OR PROHIBIT THE RELEASE OF FPU TO PUBLISHER OR ITS AGENTS IN THE EVENT
PUBLISHER IS IN BREACH OF THIS AGREEMENT OR ANY CREDIT ARRANGEMENT ENTERED INTO
BY MICROSOFT AND PUBLISHER OR PUBLISHER.  MICROSOFT DOES NOT GUARANTEE ANY LEVEL
OF PERFORMANCE BY THE AUTHORIZED REPLICATORS, AND MICROSOFT WILL HAVE NO
LIABILITY TO PUBLISHER FOR ANY AUTHORIZED REPLICATOR’S FAILURE TO PERFORM ITS
OBLIGATIONS UNDER ANY APPLICABLE AGREEMENT BETWEEN MICROSOFT AND SUCH AUTHORIZED
REPLICATOR AND/OR BETWEEN PUBLISHER AND SUCH AUTHORIZED REPLICATOR.  MICROSOFT
HAS NO RESPONSIBILITY FOR ENSURING THAT FPUS ARE FREE OF ALL DEFECTS.


7.2           SUBMISSIONS TO THE AUTHORIZED REPLICATOR.  MICROSOFT, AND NOT
PUBLISHER, WILL PROVIDE TO THE APPLICABLE AUTHORIZED REPLICATOR THE FINAL
RELEASE VERSION OF THE SOFTWARE TITLE AND ALL SPECIFICATIONS REQUIRED BY
MICROSOFT FOR THE MANUFACTURE OF THE FPUS INCLUDING, WITHOUT LIMITATION, THE
SECURITY TECHNOLOGY (AS DEFINED IN SECTION 7.9 BELOW).  PUBLISHER IS RESPONSIBLE
FOR PREPARING AND DELIVERING TO THE AUTHORIZED REPLICATOR ALL OTHER ITEMS
REQUIRED FOR MANUFACTURING FPUS INCLUDING APPROVED PACKAGING MATERIALS
ASSOCIATED WITH THE FPUS.  SUBJECT TO THE APPROVAL OF PUBLISHER (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD), MICROSOFT HAS THE RIGHT TO HAVE INCLUDED IN
THE PACKAGING OF FPUS SUCH PROMOTIONAL MATERIALS FOR XBOX, XBOX 360, XBOX LIVE,
AND/OR OTHER XBOX OR XBOX 360 PRODUCTS OR SERVICES AS MICROSOFT MAY DETERMINE IN
ITS REASONABLE DISCRETION.  MICROSOFT WILL BE RESPONSIBLE FOR DELIVERING TO THE
AUTHORIZED REPLICATOR ALL SUCH PROMOTIONAL MATERIALS AS IT DESIRES TO INCLUDE
WITH FPUS, AND, UNLESS OTHERWISE AGREED BY THE PARTIES, ANY INCREMENTAL
INSERTION COSTS RELATING TO SUCH MARKETING MATERIALS WILL BE BORNE BY MICROSOFT.


7.3           VERIFICATION VERSIONS.  PUBLISHER SHALL CAUSE THE AUTHORIZED
REPLICATOR TO CREATE SEVERAL TEST VERSIONS OF EACH FPU (“VERIFICATION
VERSION(S)”) THAT WILL BE PROVIDED TO BOTH MICROSOFT AND PUBLISHER FOR
EVALUATION.  PRIOR TO FULL MANUFACTURE OF A FPU BY THE AUTHORIZED REPLICATOR,
BOTH PUBLISHER AND MICROSOFT MUST APPROVE THE APPLICABLE VERIFICATION VERSION. 
THROUGHOUT THE MANUFACTURING PROCESS AND UPON THE REASONABLE WRITTEN REQUEST OF
MICROSOFT, PUBLISHER SHALL CAUSE THE AUTHORIZED REPLICATOR TO PROVIDE ADDITIONAL
VERIFICATION VERSIONS OF THE FPU FOR EVALUATION BY MICROSOFT.  MICROSOFT’S
APPROVAL IS A CONDITION PRECEDENT TO MANUFACTURE, HOWEVER PUBLISHER SHALL GRANT
THE FINAL APPROVAL AND SHALL WORK DIRECTLY WITH THE AUTHORIZED REPLICATOR
REGARDING THE PRODUCTION RUN.  PUBLISHER AGREES THAT ALL FPUS MUST BE REPLICATED
IN CONFORMITY WITH ALL OF THE QUALITY STANDARDS AND MANUFACTURING
SPECIFICATIONS, POLICIES AND PROCEDURES THAT MICROSOFT REQUIRES OF ITS
AUTHORIZED REPLICATORS, AND THAT ALL PACKAGING MATERIALS MUST BE APPROVED BY
MICROSOFT PRIOR TO PACKAGING.  PUBLISHER SHALL CAUSE THE AUTHORIZED REPLICATOR
TO INCLUDE THE BTS ON EACH FPU.


7.4           SAMPLES.  FOR EACH SOFTWARE TITLE SKU, AT PUBLISHER’S COST,
PUBLISHER SHALL PROVIDE MICROSOFT WITH **** FPUS AND ACCOMPANYING MARKETING
MATERIALS PER SALES TERRITORY IN WHICH THE FPU WILL BE RELEASED.  SUCH UNITS MAY
BE USED IN MARKETING, AS PRODUCT SAMPLES, FOR CUSTOMER SUPPORT, TESTING AND FOR
ARCHIVAL PURPOSES ONLY AND NOT FOR RESALE.  PUBLISHER WILL NOT HAVE TO PAY A
ROYALTY FEE FOR SUCH SAMPLES NOR WILL SUCH SAMPLES COUNT TOWARDS THE UNIT
DISCOUNTS UNDER EXHIBIT 1.


7.5          MINIMUM ORDER QUANTITIES


7.5.1        WITHIN **** AFTER THE DATE ON WHICH BOTH MICROSOFT AND PUBLISHER
HAVE AUTHORIZED THE AUTHORIZED REPLICATOR TO BEGIN REPLICATION OF FPUS FOR
DISTRIBUTION TO A SPECIFIED SALES TERRITORY, (RECEIPT OF BOTH APPROVALS IS
REFERRED TO AS “RELEASE TO MANUFACTURE”), PUBLISHER MUST PLACE ORDERS TO
MANUFACTURE THE MINIMUM ORDER QUANTITIES (“MOQS”) AS DESCRIBED IN THE XBOX 360
PUBLISHER GUIDE.  MICROSOFT MAY UPDATE AND REVISE THE MOQS **** WHICH WILL BE
EFFECTIVE STARTING THE FOLLOWING ****.  CURRENTLY, THE MOQS ARE AS FOLLOWS:

 

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****

****

 

****

 

****


 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


7

--------------------------------------------------------------------------------



7.5.2        FOR THE PURPOSES OF THIS SECTION, A “DISC” SHALL MEAN AN FPU THAT
IS SIGNED FOR USE ON A CERTAIN DEFINED RANGE OF XBOX 360 HARDWARE, REGARDLESS OF
THE NUMBER OF LANGUAGES OR PRODUCT SKUS CONTAINED THEREON.  THE MOQS PER
SOFTWARE TITLE ARE CUMULATIVE PER SALES TERRITORY.  FOR EXAMPLE, IF AN FPU IS
RELEASED IN BOTH THE NORTH AMERICAN SALES TERRITORY AND THE EUROPEAN SALES
TERRITORY, THE CUMULATIVE MOQ PER SOFTWARE TITLE WOULD BE ****.  THE MOQ PER
SOFTWARE TITLE AND THE MOQ PER DISC, HOWEVER, ARE NOT CUMULATIVE.  FOR EXAMPLE,
A SINGLE DISC FPU RELEASED ONLY IN THE NORTH AMERICA SALES TERRITORY WILL HAVE A
TOTAL MINIMUM ORDER QUANTITY OF ****, WHICH WOULD COVER THE **** MOQ PER
SOFTWARE TITLE AND THE **** MOQ PER DISC (RATHER THAN **** WHICH WOULD HAVE BEEN
THE TOTAL MINIMUM ORDER QUANTITY IF THE MOQ PER SOFTWARE TITLE AND THE MOQ PER
DISC HAD BEEN CUMULATIVE).


7.5.3        IF PUBLISHER FAILS TO PLACE ORDERS TO MEET ANY APPLICABLE MINIMUM
ORDER QUANTITY WITHIN **** OF RELEASE TO MANUFACTURE, PUBLISHER SHALL
IMMEDIATELY PAY MICROSOFT THE APPLICABLE ROYALTY FEE FOR THE NUMBER OF FPUS
REPRESENTED BY THE DIFFERENCE BETWEEN THE APPLICABLE MOQ AND THE NUMBER OF FPUS
OF THE SOFTWARE TITLE ACTUALLY ORDERED BY PUBLISHER.


7.6           MANUFACTURING REPORTS.   FOR PURPOSES OF ASSISTING IN THE
SCHEDULING OF MANUFACTURING RESOURCES, ON A **** BASIS, OR AS OTHERWISE
REQUESTED BY MICROSOFT IN WRITING IN ITS REASONABLE DISCRETION,  PUBLISHER SHALL
PROVIDE MICROSOFT WITH FORECASTS SHOWING MANUFACTURING PROJECTIONS BY SALES
TERRITORY **** OUT FOR EACH SOFTWARE TITLE.  SUCH FORECASTS SHALL NOT BE
BINDING.  PUBLISHER WILL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
AUTHORIZED REPLICATOR TO DELIVER TO MICROSOFT TRUE AND ACCURATE **** STATEMENTS
OF FPUS MANUFACTURED IN EACH ****, ON A SOFTWARE TITLE-BY-SOFTWARE TITLE BASIS
AND IN SUFFICIENT DETAIL TO SATISFY MICROSOFT, WITHIN ****.  MICROSOFT WILL HAVE
REASONABLE AUDIT RIGHTS TO EXAMINE THE RECORDS OF THE AUTHORIZED REPLICATOR
REGARDING THE NUMBER OF FPUS MANUFACTURED UPON TEN (10) DAYS ADVANCE WRITTEN
NOTICE TO PUBLISHER; PROVIDED, THAT ANY REPRESENTATIVE(S) OF MICROSOFT
CONDUCTING SUCH EXAMINATION SHALL BE REQUIRED TO PRESERVE SUCH RECORDS AS
STRICTLY CONFIDENTIAL AND MAY BE REQUIRED TO EXECUTE A NONDISCLOSURE AGREEMENT
IN A FORM REASONABLY SUITABLE TO PUBLISHER AND MICROSOFT.


7.7           NEW AUTHORIZED REPLICATOR.  IF PUBLISHER REQUESTS THAT MICROSOFT
CERTIFY AND APPROVE A THIRD PARTY REPLICATOR THAT IS NOT THEN AN AUTHORIZED
REPLICATOR, MICROSOFT WILL CONSIDER SUCH REQUEST IN GOOD FAITH.  PUBLISHER
ACKNOWLEDGES AND AGREES THAT MICROSOFT MAY CONDITION CERTIFICATION AND APPROVAL
OF SUCH THIRD PARTY ON THE EXECUTION OF AN AGREEMENT IN A FORM SATISFACTORY TO
MICROSOFT PURSUANT TO WHICH SUCH THIRD PARTY AGREES TO STRICT QUALITY STANDARDS,
NON-DISCLOSURE REQUIREMENTS, LICENSE FEES FOR USE OF MICROSOFT INTELLECTUAL
PROPERTY AND TRADE SECRETS, AND PROCEDURES TO PROTECT MICROSOFT’S INTELLECTUAL
PROPERTY AND TRADE SECRETS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN,
PUBLISHER ACKNOWLEDGES THAT MICROSOFT IS NOT REQUIRED TO CERTIFY, MAINTAIN THE
CERTIFICATION OR APPROVE ANY PARTICULAR THIRD PARTY AS AN AUTHORIZED REPLICATOR,
AND THAT THE CERTIFICATION AND APPROVAL PROCESS MAY BE TIME-CONSUMING.


7.8           ALTERNATE MANUFACTURING IN EUROPE.  PUBLISHER MAY, SOLELY WITH
RESPECT TO FPUS MANUFACTURED FOR DISTRIBUTION IN THE EUROPEAN SALES TERRITORY,
UTILIZE A DIFFERENT PROCESS OR COMPANY FOR THE COMBINATION OF A FPU WITH
PACKAGING MATERIALS PROVIDED THAT SUCH PACKAGING PROCESS INCORPORATES THE BTS
AND OTHERWISE COMPLIES WITH THE XBOX 360 PUBLISHER GUIDE.   PUBLISHER SHALL
NOTIFY MICROSOFT REGARDING ITS USE OF SUCH PROCESS OR COMPANY SO THAT THE
PARTIES MAY PROPERLY COORDINATE THEIR ACTIVITIES AND APPROVALS.  TO THE EXTENT
THAT MICROSOFT IS UNABLE TO ACCOMMODATE SUCH PROCESSES OR COMPANY, PUBLISHER
SHALL MODIFY ITS OPERATIONS TO COMPLY WITH MICROSOFT’S REQUIREMENTS.


7.9           SECURITY.  MICROSOFT HAS THE RIGHT TO ADD TO THE FINAL RELEASE
VERSION OF THE SOFTWARE TITLE DELIVERED BY PUBLISHER TO MICROSOFT, AND TO ALL
FPUS, SUCH DIGITAL SIGNATURE TECHNOLOGY AND OTHER SECURITY TECHNOLOGY AND
COPYRIGHT MANAGEMENT INFORMATION (COLLECTIVELY, “SECURITY TECHNOLOGY”) AS
MICROSOFT MAY DETERMINE TO BE NECESSARY, AND/OR MICROSOFT MAY MODIFY THE
SIGNATURE INCLUDED IN ANY SECURITY TECHNOLOGY INCLUDED IN THE SOFTWARE TITLE BY
PUBLISHER AT MICROSOFT’S DISCRETION.  ADDITIONALLY, MICROSOFT MAY ADD SECURITY
TECHNOLOGY THAT PROHIBITS THE PLAY OF SOFTWARE TITLES ON XBOX 360 UNITS
MANUFACTURED IN A REGION OR COUNTRY DIFFERENT FROM THE LOCATION OF MANUFACTURE
OF THE RESPECTIVE FPUS OR THAT HAVE BEEN MODIFIED IN ANY MANNER NOT AUTHORIZED
BY MICROSOFT.


7.10         DEMO VERSIONS.  IF PUBLISHER WISHES TO DISTRIBUTE A DEMO VERSION IN
FPU FORMAT, PUBLISHER MUST OBTAIN MICROSOFT’S PRIOR WRITTEN APPROVAL AND
MICROSOFT MAY CHARGE A REASONABLE FEE TO OFFSET COSTS OF THE CERTIFICATION. 
SUBJECT TO THE TERMS OF THE XBOX 360 PUBLISHER GUIDE, SUCH DEMO VERSION(S) MAY
BE PLACED ON A SINGLE DISC, EITHER AS A STAND-ALONE OR WITH OTHER DEMO VERSIONS
AND THE PRICE OF SUCH UNITS MUST BE **** OR ITS EQUIVALENT IN LOCAL CURRENCY. 
UNLESS SEPARATELY ADDRESSED IN THE XBOX 360 PUBLISHER GUIDE, ALL RIGHTS,
OBLIGATIONS AND APPROVALS SET FORTH IN THIS AGREEMENT AS APPLYING TO SOFTWARE
TITLES SHALL SEPARATELY APPLY TO ANY DEMO VERSION.  ****.  IF PUBLISHERS WISHES
TO DISTRIBUTE A DEMO VERSIONS IN AN

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


 

8

--------------------------------------------------------------------------------



 


ONLINE DOWNLOADABLE FORMAT, SUCH DOWNLOADABLE DEMO VERSION SHALL BE DISTRIBUTED
VIA BY MICROSOFT XBOX LIVE IN ACCORDANCE WITH SECTION 10.3, AND SUCH
DOWNLOADABLE DEMO VERSION WILL BE SUBJECT TO ALL OTHER TERMS AND POLICIES
APPLICABLE TO ONLINE CONTENT SET FORTH HEREIN AND IN THE XBOX 360 PUBLISHER
GUIDE.


8.             PAYMENTS

The Parties shall make payments to each other under the terms of Exhibit 1.
Microsoft hereby acknowledges and agrees that Publisher makes no representation
or warranty regarding the amount of sales of the Software Title(s) and/or Online
Content or the amount of royalties to be received in connection therewith.


9.             MARKETING, SALES AND SUPPORT


9.1           PUBLISHER RESPONSIBLE.  AS BETWEEN MICROSOFT AND PUBLISHER,
PUBLISHER IS SOLELY RESPONSIBLE FOR THE MARKETING AND SALES OF THE SOFTWARE
TITLE.  PUBLISHER IS ALSO SOLELY RESPONSIBLE FOR PROVIDING TECHNICAL AND ALL
OTHER SUPPORT RELATING TO THE FPUS (INCLUDING FOR XBOX LIVE USERS OF ONLINE
CONTENT).  PUBLISHER SHALL PROVIDE ALL APPROPRIATE CONTACT INFORMATION
(INCLUDING WITHOUT LIMITATION PUBLISHER’S ADDRESS AND TELEPHONE NUMBER, AND THE
APPLICABLE INDIVIDUAL/GROUP RESPONSIBLE FOR CUSTOMER SUPPORT), AND SHALL ALSO
PROVIDE ALL SUCH INFORMATION TO MICROSOFT FOR POSTING ON HTTP://WWW.XBOX.COM, OR
SUCH SUCCESSOR OR RELATED WEB SITE IDENTIFIED BY MICROSOFT OR IN XBOX LIVE. 
CUSTOMER SUPPORT SHALL AT ALL TIMES CONFORM TO THE CUSTOMER SERVICE REQUIREMENTS
SET FORTH IN THE XBOX 360 PUBLISHER GUIDE AND INDUSTRY STANDARDS IN THE CONSOLE
GAME INDUSTRY.


9.2           WARRANTY.  PUBLISHER SHALL PROVIDE THE ORIGINAL END USER OF ANY
FPU A MINIMUM WARRANTY IN ACCORDANCE WITH LOCAL LAWS AND INDUSTRY PRACTICES. 
FOR EXAMPLE, IN THE UNITED STATES, PUBLISHER SHALL, AS OF THE EFFECTIVE DATE,
PROVIDE A MINIMUM **** LIMITED WARRANTY THAT THE FPU WILL NOT BE DEFECTIVE OR
PUBLISHER WILL REFUND THE PURCHASE PRICE OR PROVIDE A REPLACEMENT FPU AT NO
CHARGE.  PUBLISHER MAY OFFER ADDITIONAL WARRANTY COVERAGE CONSISTENT WITH THE
TRADITIONS AND PRACTICES OF VIDEO GAME CONSOLE GAME PUBLISHERS WITHIN THE
APPLICABLE SALES TERRITORY OR AS OTHERWISE REQUIRED BY LOCAL LAW.


9.3           RECALL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, IF THERE IS A MATERIAL DEFECT IN A SOFTWARE TITLE AND/OR ANY
FPUS, WHICH DEFECT IN THE REASONABLE JUDGMENT OF MICROSOFT WOULD SIGNIFICANTLY
IMPAIR THE ABILITY OF AN END USER TO PLAY SUCH SOFTWARE TITLE OR FPU OR WOULD
ADVERSELY AFFECT THE GAMEPLAY OF THE XBOX 360 OR XBOX LIVE, MICROSOFT SHALL
PROVIDE PUBLISHER WITH WRITTEN NOTICE THEREOF AND THE PARTIES SHALL WORK IN GOOD
FAITH TO RESOLVE ANY ISSUES WITHOUT RESORTING TO A RECALL. HOWEVER, IF SUCH
ISSUES CANNOT BE RESOLVED BY THE PARTIES, ACTING IN GOOD FAITH, WITHIN A
COMMERCIALLY REASONABLE TIME PERIOD UNDER THE CIRCUMSTANCES, MICROSOFT MAY
REQUIRE PUBLISHER TO RECALL FPUS AND UNDERTAKE PROMPT REPAIR OR REPLACEMENT OF
SUCH SOFTWARE TITLE AND/OR FPUS.


9.4           NO BUNDLING WITH UNAPPROVED PERIPHERALS, PRODUCTS OR SOFTWARE. 
EXCEPT AS EXPRESSLY STATED IN THIS SECTION, PUBLISHER SHALL NOT MARKET OR
DISTRIBUTE A FPU BUNDLED WITH ANY OTHER PRODUCT OR SERVICE, NOR SHALL PUBLISHER
KNOWINGLY PERMIT OR ASSIST ANY THIRD PARTY IN SUCH BUNDLING, WITHOUT MICROSOFT’S
PRIOR WRITTEN CONSENT.  PUBLISHER MAY MARKET OR DISTRIBUTE (I) FPU BUNDLED WITH
A SOFTWARE TITLE(S) THAT HAS BEEN PREVIOUSLY CERTIFIED AND RELEASED BY MICROSOFT
FOR MANUFACTURING; OR (II) FPU BUNDLED WITH A PERIPHERAL PRODUCT (E.G. GAME
PADS) THAT HAS BEEN PREVIOUSLY LICENSED AS AN “XBOX 360 LICENSED PERIPHERAL” BY
MICROSOFT, WITHOUT OBTAINING THE WRITTEN PERMISSION OF MICROSOFT.  PUBLISHER
SHALL CONTACT MICROSOFT IN ADVANCE TO CONFIRM THAT THE PERIPHERAL OR SOFTWARE
TITLE TO BE BUNDLED HAS PREVIOUSLY BEEN APPROVED BY MICROSOFT PURSUANT TO A
VALID LICENSE, SUCH CONFIRMATION NOT TO BE UNREASONABLY WITHHELD OR DELAYED BY
MICROSOFT.


9.5           SOFTWARE TITLE LICENSE.  PUBLISHER GRANTS MICROSOFT A FULLY-PAID,
ROYALTY-FREE, WORLDWIDE, NON-EXCLUSIVE LICENSE (I) TO PUBLICLY PERFORM THE
SOFTWARE TITLES AT CONVENTIONS, EVENTS, TRADE SHOWS, PRESS BRIEFINGS, PUBLIC
INTERACTIVE DISPLAYS AND THE LIKE; (II) TO USE THE TITLE OF THE SOFTWARE TITLE,
AND SCREEN SHOTS FROM THE SOFTWARE TITLE, IN ADVERTISING AND PROMOTIONAL
MATERIAL RELATING TO XBOX 360 AND RELATED MICROSOFT PRODUCTS AND SERVICES, AS
MICROSOFT MAY REASONABLY DEEM APPROPRIATE, SUBJECT TO PUBLISHER’S PRIOR WRITTEN
APPROVAL; (III) DISTRIBUTE DEMO VERSIONS WITH THE OFFICIAL XBOX MAGAZINE, AS A
STANDALONE PRODUCT WITH OTHER DEMO SOFTWARE, SUBJECT TO PUBLISHER’S PRIOR
WRITTEN APPROVAL; AND (IV) DISTRIBUTE SOFTWARE TITLE TRAILERS VIA XBOX.COM,
SUBJECT TO PUBLISHER’S PRIOR WRITTEN APPROVAL.    PUBLISHER MAY ALSO SELECT
ONLINE CONTENT FOR INCLUSION IN PUBLIC INTERACTIVE DISPLAYS AND/OR COMPILATION
DEMO DISCS PUBLISHED BY MICROSOFT, IN WHICH CASE PUBLISHER GRANTS MICROSOFT A
FULLY-PAID, ROYALTY-FREE, WORLDWIDE, TRANSFERABLE AND SUBLICENSEABLE ONLY TO
MICROSOFT AFFILIATES, NON-EXCLUSIVE LICENSE TO BROADCAST, TRANSMIT, DISTRIBUTE,
HOST, PUBLICLY DISPLAY, REPRODUCE AND  MANUFACTURE SUCH SELECTED ONLINE CONTENT
AS PART OF PUBLIC INTERACTIVE DISPLAYS AND COMPILATION DEMO DISCS, AND TO
DISTRIBUTE AND PERMIT END USERS TO DOWNLOAD AND STORE (AND, AT PUBLISHER’S
DISCRETION, TO MAKE FURTHER COPIES) SUCH ONLINE CONTENT VIA PUBLIC INTERACTIVE
DISPLAYS, SUBJECT TO

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------



PUBLISHER’S PRIOR WRITTEN APPROVAL.  THE RIGHTS GRANTED IN THE PRECEDING
SENTENCE ARE IN ADDITION TO ANY RIGHTS THAT MICROSOFT MAY HAVE FOR USES OF
PUBLISHER SOFTWARE TITLES UNDER THE APPLICABLE LAW, SUCH AS USES THAT ARE
“REFERENTIAL,” “FAIR USE” OR “REASONABLE USE.”


10.          GRANT OF DISTRIBUTION LICENSE, LIMITATIONS


10.1         DISTRIBUTION LICENSE.   UPON CERTIFICATION OF THE SOFTWARE TITLE,
APPROVAL OF THE MARKETING MATERIALS AND THE FPU TEST VERSION OF THE SOFTWARE
TITLE BY MICROSOFT, AND SUBJECT TO THE TERMS AND CONDITIONS CONTAINED WITHIN
THIS AGREEMENT, MICROSOFT GRANTS PUBLISHER (AND PUBLISHER’S AUTHORIZED
AFFILIATES, AS SET FORTH IN SECTION 10.8) A NON-EXCLUSIVE, NON-TRANSFERABLE
(EXCEPT TO PUBLISHER’S AUTHORIZED AFFILIATES), LICENSE TO DISTRIBUTE FPUS
CONTAINING  REDISTRIBUTABLE AND SAMPLE CODE (AS DEFINED IN THE XDK LICENSE) AND
SECURITY TECHNOLOGY (AS DEFINED ABOVE) WITHIN THE SALES TERRITORIES APPROVED IN
THE SOFTWARE TITLE’S CONCEPT IN FPU FORM TO THIRD PARTIES FOR DISTRIBUTION TO
END USERS AND/OR DIRECTLY TO END USERS.  THE LICENSE TO DISTRIBUTE THE FPUS IS
PERSONAL TO PUBLISHER AND EXCEPT FOR TRANSFERS OF FPU THROUGH NORMAL CHANNELS OF
DISTRIBUTION (E.G. WHOLESALERS, RETAILERS), ABSENT THE WRITTEN APPROVAL OF
MICROSOFT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED), PUBLISHER MAY NOT
SUBLICENSE OR ASSIGN ITS RIGHTS UNDER THIS LICENSE TO OTHER PARTIES.  FOR THE
AVOIDANCE OF DOUBT, WITHOUT THE WRITTEN APPROVAL OF MICROSOFT, PUBLISHER MAY NOT
SUBLICENSE, TRANSFER OR ASSIGN ITS RIGHT TO DISTRIBUTE SOFTWARE TITLES OR FPU TO
ANOTHER ENTITY, EXCEPT FOR PUBLISHER AFFILIATES, THAT WILL BRAND, CO-BRAND OR
OTHERWISE ASSUME CONTROL OVER SUCH PRODUCTS AS A “PUBLISHER” AS THAT CONCEPT IS
TYPICALLY UNDERSTOOD IN THE CONSOLE GAME INDUSTRY.  PUBLISHER MAY ONLY GRANT END
USERS THE RIGHT TO MAKE PERSONAL, NON-COMMERCIAL USE OF SOFTWARE TITLES AND MAY
NOT GRANT END USERS ANY OF THE OTHER RIGHTS RESERVED TO A COPYRIGHT HOLDER UNDER
US COPYRIGHT LAW, JAPANESE COPYRIGHT LAW, OR ITS INTERNATIONAL EQUIVALENT. 
PUBLISHER’S LICENSE RIGHTS DO NOT INCLUDE ANY LICENSE, RIGHT, POWER OR AUTHORITY
TO SUBJECT MICROSOFT’S SOFTWARE OR DERIVATIVE WORKS THEREOF OR INTELLECTUAL
PROPERTY ASSOCIATED THEREWITH IN WHOLE OR IN PART TO ANY OF THE TERMS OF AN
EXCLUDED LICENSE.  “EXCLUDED LICENSE” MEANS ANY LICENSE THAT REQUIRES AS A
CONDITION OF USE, MODIFICATION AND/OR DISTRIBUTION OF SOFTWARE SUBJECT TO THE
EXCLUDED LICENSE, THAT SUCH SOFTWARE OR OTHER SOFTWARE COMBINED AND/OR
DISTRIBUTED WITH SUCH SOFTWARE BE (A) DISCLOSED OR DISTRIBUTED IN SOURCE CODE
FORM; (B) LICENSED FOR THE PURPOSE OF MAKING DERIVATIVE WORKS; OR (C)
REDISTRIBUTABLE AT NO CHARGE.


10.2         NO DISTRIBUTION OUTSIDE THE SALES TERRITORY.  PUBLISHER SHALL
DISTRIBUTE FPUS ONLY IN SALES TERRITORIES FOR WHICH THE SOFTWARE TITLE HAS BEEN
APPROVED BY MICROSOFT.  PUBLISHER SHALL NOT DIRECTLY OR INDIRECTLY EXPORT ANY
FPUS FROM AN AUTHORIZED SALES TERRITORY TO AN UNAUTHORIZED TERRITORY NOR SHALL
PUBLISHER KNOWINGLY PERMIT OR ASSIST ANY THIRD PARTY IN DOING SO, NOR SHALL
PUBLISHER DISTRIBUTE FPUS TO ANY PERSON OR ENTITY THAT IT HAS REASON TO BELIEVE
MAY RE-DISTRIBUTE OR SELL SUCH FPUS OUTSIDE AUTHORIZED SALES TERRITORIES.


10.3         ONLINE FEATURES.  IN CONSIDERATION OF THE ROYALTY PAYMENTS AS
DESCRIBED IN EXHIBIT 1, PUBLISHER GRANTS TO MICROSOFT (I) A WORLDWIDE,
TRANSFERABLE AND/OR SUBLICENSABLE ONLY TO MICROSOFT AFFILIATES LICENSE TO
BROADCAST, TRANSMIT, DISTRIBUTE, HOST, PUBLICLY DISPLAY, REPRODUCE, AND LICENSE
ONLINE CONTENT FOR USE ON XBOX 360S, AND (II) A WORLDWIDE. TRANSFERABLE TO
MICROSOFT AFFILIATES LICENSE SOLELY TO DISTRIBUTE TO END USERS AND PERMIT END
USERS TO DOWNLOAD AND STORE ONLINE CONTENT (AND, AT PUBLISHER’S DISCRETION, TO
MAKE FURTHER COPIES).  PUBLISHER AGREES THAT THE LICENSE GRANTS SET FORTH IN
THIS SECTION APPLICABLE TO ONLINE CONTENT ARE EXCLUSIVE, MEANING THAT EXCEPT AS
EXPRESSLY PERMITTED UNDER THIS AGREEMENT, THE XBOX 360 PUBLISHER GUIDE AND/OR AS
AGREED BY THE PARTIES, PUBLISHER SHALL NOT DIRECTLY OR INDIRECTLY PERMIT OR
ENABLE ACCESS TO ONLINE CONTENT BY ANY MEANS, METHODS, PLATFORMS OR SERVICES
OTHER THAN THROUGH XBOX LIVE, OR AS OTHERWISE SET FORTH IN THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, THIS SECTION 10.3 DOES NOT PREVENT PUBLISHER FROM
MAKING OTHER PLATFORM VERSIONS OF ITS SOFTWARE TITLES OR ONLINE CONTENT
AVAILABLE VIA OTHER PLATFORM-SPECIFIC ONLINE SERVICES.  THIS SECTION 10.3 SHALL
SURVIVE EXPIRATION OR TERMINATION OF THIS AGREEMENT SOLELY TO THE EXTENT AND FOR
THE DURATION NECESSARY TO EFFECTUATE SECTION 17.3 BELOW.


10.4         NO REVERSE ENGINEERING.  PUBLISHER MAY UTILIZE AND STUDY THE
DESIGN, PERFORMANCE AND OPERATION OF XBOX 360 OR XBOX LIVE SOLELY FOR THE
PURPOSES OF DEVELOPING THE SOFTWARE TITLE OR ONLINE CONTENT.  NOTWITHSTANDING
THE FOREGOING, PUBLISHER SHALL NOT, DIRECTLY OR INDIRECTLY, REVERSE ENGINEER OR
AID OR ASSIST IN THE REVERSE ENGINEERING OF ALL OR ANY PART OF XBOX 360 OR XBOX
LIVE EXCEPT AND ONLY TO THE EXTENT THAT SUCH ACTIVITY IS EXPRESSLY PERMITTED BY
APPLICABLE LAW OR IN WRITING BY MICROSOFT NOTWITHSTANDING THIS LIMITATION.  IN
THE EVENT APPLICABLE LAW GRANTS PUBLISHER THE RIGHT TO REVERSE ENGINEER THE XBOX
360 OR XBOX LIVE NOTWITHSTANDING THIS LIMITATION, PUBLISHER SHALL PROVIDE
MICROSOFT WITH WRITTEN NOTICE PRIOR TO SUCH REVERSE ENGINEERING ACTIVITY,
INFORMATION REGARDING PUBLISHER’S INTENDED METHOD OF REVERSE ENGINEERING, ITS
PURPOSE AND THE LEGAL AUTHORITY FOR SUCH ACTIVITY AND SHALL AFFORD MICROSOFT A
REASONABLE PERIOD OF TIME BEFORE INITIATING SUCH ACTIVITY IN ORDER TO EVALUATE
THE ACTIVITY AND/OR CHALLENGE THE REVERSE ENGINEERING ACTIVITY WITH THE
APPROPRIATE LEGAL AUTHORITIES.  PUBLISHER SHALL REFRAIN FROM SUCH REVERSE
ENGINEERING ACTIVITY UNTIL SUCH TIME AS ANY LEGAL CHALLENGE IS RESOLVED IN
PUBLISHER’S FAVOR.  REVERSE ENGINEERING INCLUDES, WITHOUT LIMITATION,
DECOMPILING, DISASSEMBLY, SNIFFING, PEELING SEMICONDUCTOR COMPONENTS, OR
OTHERWISE DERIVING SOURCE CODE.  IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES
THAT MICROSOFT MAY HAVE UNDER THE CIRCUMSTANCES, PUBLISHER SHALL BE REQUIRED IN
ALL CASES TO PAY ROYALTIES TO MICROSOFT IN ACCORDANCE WITH

10

--------------------------------------------------------------------------------



EXHIBIT 1 WITH RESPECT TO ANY GAMES OR OTHER PRODUCTS THAT ARE DEVELOPED,
MARKETED OR DISTRIBUTED BY PUBLISHER, AND DERIVED IN WHOLE OR IN PART FROM THE
REVERSE ENGINEERING OF XBOX 360, XBOX LIVE OR ANY MICROSOFT DATA, CODE OR OTHER
MATERIAL.


10.5         RESERVATION OF RIGHTS.  MICROSOFT RESERVES ALL RIGHTS NOT
EXPLICITLY GRANTED HEREIN.


10.6         OWNERSHIP OF THE SOFTWARE TITLES.  EXCEPT FOR THE INTELLECTUAL
PROPERTY SUPPLIED BY MICROSOFT TO PUBLISHER (INCLUDING WITHOUT LIMITATION THE
LICENSED TRADEMARKS HEREUNDER AND THE LICENSES IN CERTAIN SOFTWARE AND HARDWARE
GRANTED BY AN XDK LICENSE), OWNERSHIP OF WHICH IS RETAINED BY MICROSOFT, INSOFAR
AS MICROSOFT IS CONCERNED, PUBLISHER WILL OWN ALL RIGHTS IN AND TO THE SOFTWARE
TITLES AND ONLINE CONTENT.


10.7         CONTENT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE DEEMED TO
PREVENT PUBLISHER FROM DEVELOPING A GAME OR GAMES FOR OTHER VIDEO GAME
PLATFORMS, WHERE SUCH GAME OR GAMES HAVE A SIMILAR AUDIOVISUAL DISPLAY, LOOK,
FEEL, OR GAME ELEMENTS AS FOUND IN THE SOFTWARE TITLE DEVELOPED BY PUBLISHER
UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT PUBLISHER MAY NOT USE ANY OF
MICROSOFT’S INTELLECTUAL PROPERTY AND/OR CONFIDENTIAL INFORMATION IN SUCH OTHER
GAME OR GAMES WITHOUT THE PRIOR WRITTEN CONSENT OF MICROSOFT.


10.8         SUB-PUBLISHING.  NOTWITHSTANDING SECTION 10.1, PUBLISHER MAY ENTER
INTO INDEPENDENT AGREEMENTS WITH OTHER PUBLISHERS TO DISTRIBUTE SOFTWARE TITLES
IN MULTIPLE APPROVED SALES TERRITORIES (A “SUB-PUBLISHING RELATIONSHIP”), SO
LONG AS:


10.8.1      PUBLISHER PROVIDES WRITTEN NOTICE TO MICROSOFT, AT LEAST **** PRIOR
TO AUTHORIZING A SUB-PUBLISHER TO MANUFACTURE ANY SOFTWARE TITLE(S), OF THE
SUB-PUBLISHING RELATIONSHIP, ALONG WITH (I) A SUMMARY OF THE SCOPE AND NATURE OF
THE SUB-PUBLISHING RELATIONSHIP INCLUDING, WITHOUT LIMITATION, AS BETWEEN
PUBLISHER AND SUB-PUBLISHER, (II) WHICH PARTY WILL BE RESPONSIBLE FOR
CERTIFICATION OF THE SOFTWARE TITLE(S) AND/OR ANY ONLINE CONTENT, (III) A LIST
OF THE SOFTWARE TITLE(S) FOR WHICH SUB-PUBLISHER HAS ACQUIRED PUBLISHING RIGHTS,
(IV) THE GEOGRAPHIC TERRITORY(IES) FOR WHICH SUCH RIGHTS WERE GRANTED, AND (V)
THE TERM OF PUBLISHER’S AGREEMENT WITH SUB-PUBLISHER; AND


10.8.2      THE SUB-PUBLISHER HAS SIGNED AN XBOX 360 PUBLISHER LICENSE AGREEMENT
(“XBOX 360 PLA”) AND BOTH PUBLISHER AND SUB-PUBLISHER ARE AND REMAIN AT ALL
TIMES IN GOOD STANDING UNDER EACH OF THEIR RESPECTIVE XBOX 360 PLAS.  PUBLISHER
IS RESPONSIBLE FOR MAKING APPLICABLE ROYALTY PAYMENTS FOR THE FPUS FOR WHICH IT
PLACES MANUFACTURING ORDERS, AND SUB-PUBLISHER IS RESPONSIBLE FOR MAKING ROYALTY
PAYMENTS FOR THE FPUS FOR WHICH IT PLACES MANUFACTURING ORDERS; PROVIDED, THAT
PUBLISHER SHALL NOT BE LIABLE FOR ANY FAILURE BY SUB-PUBLISHER TO MAKE ANY SUCH
PAYMENT.


10.9         AUTHORIZED AFFILIATES.  IF PUBLISHER AND AN AFFILIATE EXECUTE THE
“PUBLISHER AFFILIATE AGREEMENT” PROVIDED IN EXHIBIT 4, THEN PUBLISHER’S
AUTHORIZED AFFILIATE MAY EXERCISE THE RIGHTS GRANTED TO PUBLISHER UNDER THIS
AGREEMENT.   THE FOREGOING SHALL NOT APPLY TO ANY PUBLISHER AFFILIATE WHICH PAYS
OR INTENDS TO PAY ROYALTIES FROM A EUROPEAN BILLING ADDRESS.  ANY SUCH EUROPEAN
AFFILIATE SHALL INSTEAD EXECUTE AN XBOX 360 PUBLISHER ENROLLMENT WITH MIOL, A
COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT 3.


11.          USAGE DATA

Publisher acknowledges that the operation of the Xbox Live service requires that
Microsoft collect and store Xbox Live User usage data, including, without
limitation, Xbox Live User statistics, scores, ratings, and rankings
(collectively, “Xbox Live User Data”), as well as personally-identifiable Xbox
Live User data (e.g., name, email address) (“Personal Data”).  Microsoft
reserves the right, in its discretion, to use such Xbox Live User Data for any
purpose, including without limitation, posting the Xbox Live User Data on
Xbox.com or other Microsoft Web sites.  Microsoft agrees to use commercially
reasonable efforts to periodically make certain Xbox Live User Data and Personal
Data available to Publisher; provided that Publisher’s use of such data is in
accordance with the then-current Xbox Live Privacy Statement and such other
reasonable restrictions as Microsoft may require.  Without limiting the
foregoing, Publisher agrees that any disclosure of Personal Data to Publisher is
only used by Publisher and may not be shared with any other third parties, and
any permitted email communications with Xbox Live Users includes instructions
for opting out of receiving any further communications from Publisher.


12.          TRADEMARK RIGHTS AND RESTRICTIONS


12.1         LICENSED TRADEMARKS LICENSE.  IN EACH SOFTWARE TITLE, FPU, ONLINE
CONTENT AND ON ALL MARKETING MATERIALS, PUBLISHER SHALL INCORPORATE THE LICENSED
TRADEMARKS AND INCLUDE CREDIT AND ACKNOWLEDGEMENT TO MICROSOFT AS SET FORTH IN
THE XBOX 360 PUBLISHER GUIDE.  MICROSOFT GRANTS TO PUBLISHER A NON-EXCLUSIVE,
NON-TRANSFERABLE, PERSONAL LICENSE TO

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------



USE THE LICENSED TRADEMARKS IN CONNECTION WITH SOFTWARE TITLES, FPUS, ONLINE
CONTENT AND MARKETING MATERIALS ACCORDING TO THE XBOX 360 PUBLISHER GUIDE AND
OTHER CONDITIONS HEREIN, AND SOLELY IN CONNECTION WITH MARKETING, SALE,
MANUFACTURING AND DISTRIBUTION IN THE APPROVED SALES TERRITORIES OR VIA XBOX
LIVE.


12.2         LIMITATIONS.  PUBLISHER IS GRANTED NO RIGHT, AND SHALL NOT PURPORT,
TO PERMIT ANY THIRD PARTY TO USE THE LICENSED TRADEMARKS IN ANY MANNER WITHOUT
MICROSOFT’S PRIOR WRITTEN CONSENT.  PUBLISHER’S LICENSE TO USE LICENSED
TRADEMARKS IN CONNECTION WITH THE SOFTWARE TITLE, FPUS AND/OR ONLINE CONTENT
DOES NOT EXTEND TO THE MERCHANDISING OR SALE OF RELATED OR PROMOTIONAL PRODUCTS.


12.3         BRANDING SPECIFICATIONS.  PUBLISHER’S USE OF THE LICENSED
TRADEMARKS (INCLUDING WITHOUT LIMITATION IN FPUS, ONLINE CONTENT AND MARKETING
MATERIALS) MUST COMPLY WITH THE BRANDING SPECIFICATIONS SET FORTH IN THE XBOX
360 PUBLISHER GUIDE.  PUBLISHER SHALL NOT USE LICENSED TRADEMARKS IN ASSOCIATION
WITH ANY THIRD PARTY TRADEMARKS IN A MANNER THAT MIGHT SUGGEST CO-BRANDING OR
OTHERWISE CREATE POTENTIAL CONFUSION AS TO SOURCE OR SPONSORSHIP OF THE SOFTWARE
TITLE, ONLINE CONTENT OR FPUS OR OWNERSHIP OF THE LICENSED TRADEMARKS, UNLESS
MICROSOFT HAS OTHERWISE APPROVED SUCH USE IN WRITING.  UPON NOTICE OR OTHER
DISCOVERY OF ANY NON-CONFORMANCE WITH THE REQUIREMENTS OR PROHIBITIONS OF THIS
SECTION, PUBLISHER SHALL PROMPTLY REMEDY SUCH NON-CONFORMANCE AND NOTIFY
MICROSOFT OF THE NON-CONFORMANCE AND REMEDIAL STEPS TAKEN.


12.4         PROTECTION OF LICENSED TRADEMARKS.  PUBLISHER SHALL ASSIST
MICROSOFT IN PROTECTING AND MAINTAINING MICROSOFT’S RIGHTS IN THE LICENSED
TRADEMARKS, AT MICROSOFT’S SOLE EXPENSE, INCLUDING PREPARATION AND EXECUTION OF
DOCUMENTS NECESSARY TO REGISTER THE LICENSED TRADEMARKS OR RECORD THIS
AGREEMENT, AND GIVING IMMEDIATE NOTICE TO MICROSOFT OF POTENTIAL INFRINGEMENT OF
THE LICENSED TRADEMARKS.  MICROSOFT SHALL HAVE THE SOLE RIGHT TO AND IN ITS SOLE
DISCRETION AND EXPENSE MAY, COMMENCE, PROSECUTE OR DEFEND, AND CONTROL ANY
ACTION CONCERNING THE LICENSED TRADEMARKS, EITHER IN ITS OWN NAME OR BY JOINING
PUBLISHER AS A PARTY THERETO (SUBJECT TO PUBLISHER’S PRIOR WRITTEN CONSENT). 
PUBLISHER SHALL NOT DURING THE TERM OF THIS AGREEMENT CONTEST THE VALIDITY OF,
BY ACT OR OMISSION JEOPARDIZE, OR TAKE ANY ACTION INCONSISTENT WITH, MICROSOFT’S
RIGHTS OR GOODWILL IN THE LICENSED TRADEMARKS IN ANY COUNTRY, INCLUDING
ATTEMPTED REGISTRATION OF ANY LICENSED TRADEMARK, OR USE OR ATTEMPTED
REGISTRATION OF ANY MARK CONFUSINGLY SIMILAR THERETO.


12.5         OWNERSHIP AND GOODWILL.  PUBLISHER ACKNOWLEDGES MICROSOFT’S
OWNERSHIP OF ALL LICENSED TRADEMARKS, AND ALL GOODWILL ASSOCIATED WITH THE
LICENSED TRADEMARKS.  USE OF THE LICENSED TRADEMARKS SHALL NOT CREATE ANY RIGHT,
TITLE OR INTEREST THEREIN IN PUBLISHER’S FAVOR.  PUBLISHER’S USE OF THE LICENSED
TRADEMARKS SHALL INURE SOLELY TO THE BENEFIT OF MICROSOFT.


13.          NON-DISCLOSURE; ANNOUNCEMENTS


13.1         NON-DISCLOSURE AGREEMENT.  THE INFORMATION, MATERIALS AND SOFTWARE
EXCHANGED BY THE PARTIES HEREUNDER OR UNDER AN XDK LICENSE, INCLUDING THE TERMS
AND CONDITIONS HEREOF AND OF THE XDK LICENSE, ARE SUBJECT TO THE NON-DISCLOSURE
AGREEMENT BETWEEN THE PARTIES ATTACHED HERETO AS EXHIBIT 5 (THE “NON-DISCLOSURE
AGREEMENT”), WHICH IS INCORPORATED HEREIN BY REFERENCE; PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THE FOREGOING, SECTION 2(A)(I) OF THE NON-DISCLOSURE AGREEMENT
SHALL HEREINAFTER READ, “THE RECEIVING PARTY SHALL: (I)] REFRAIN FROM DISCLOSING
CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY TO ANY THIRD PARTIES FOR AS
LONG AS SUCH REMAINS UNDISCLOSED UNDER 1(B) ABOVE EXCEPT AS EXPRESSLY PROVIDED
IN SECTIONS 2(B) AND 2(C) OF THIS [NON-DISCLOSURE] AGREEMENT.”  IN THIS WAY, ALL
CONFIDENTIAL INFORMATION PROVIDED HEREUNDER OR BY WAY OF THE XDK LICENSE IN
WHATEVER FORM (E.G. INFORMATION, MATERIALS, TOOLS AND/OR SOFTWARE EXCHANGED BY
THE PARTIES HEREUNDER OR UNDER AN XDK LICENSE), INCLUDING THE TERMS AND
CONDITIONS HEREOF AND OF THE XDK LICENSE, UNLESS OTHERWISE SPECIFICALLY STATED,
WILL BE PROTECTED FROM DISCLOSURE FOR AS LONG AS IT REMAINS CONFIDENTIAL.


13.2         PUBLIC ANNOUNCEMENTS.  NEITHER PARTY SHALL ISSUE ANY SUCH PRESS
RELEASE OR MAKE ANY SUCH PUBLIC ANNOUNCEMENT(S) RELATED TO THE SUBJECT MATTER OF
THIS AGREEMENT OR ANY XDK LICENSE WITHOUT THE EXPRESS PRIOR CONSENT OF THE OTHER
PARTY, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.    NOTHING
CONTAINED IN THIS SECTION 13.2 WILL RELIEVE PUBLISHER OF ANY OTHER OBLIGATIONS
IT MAY HAVE UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ITS OBLIGATIONS
TO SEEK AND OBTAIN MICROSOFT APPROVAL OF MARKETING MATERIALS.


13.3         REQUIRED PUBLIC FILINGS.  NOTWITHSTANDING SECTIONS 13.1 AND 13.2,
THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT, OR PORTIONS THEREOF, MAY BE
REQUIRED UNDER APPLICABLE LAW TO BE DISCLOSED, AS PART OF OR AN EXHIBIT TO A
PARTY’S REQUIRED PUBLIC DISCLOSURE DOCUMENTS.  IF EITHER PARTY IS ADVISED BY ITS
LEGAL COUNSEL THAT SUCH DISCLOSURE IS REQUIRED, IT WILL NOTIFY THE OTHER IN
WRITING AND THE PARTIES WILL JOINTLY SEEK CONFIDENTIAL TREATMENT OF THIS
AGREEMENT TO THE MAXIMUM EXTENT REASONABLY POSSIBLE, IN DOCUMENTS APPROVED BY
BOTH PARTIES AND FILED WITH THE APPLICABLE GOVERNMENTAL OR REGULATORY
AUTHORITIES, AND/OR MICROSOFT WILL PREPARE A REDACTED VERSION OF THIS AGREEMENT
FOR FILING.


12

--------------------------------------------------------------------------------



14.          PROTECTION OF PROPRIETARY RIGHTS


14.1         MICROSOFT INTELLECTUAL PROPERTY.  IF PUBLISHER LEARNS OF ANY
INFRINGEMENT OR IMITATION OF THE LICENSED TRADEMARKS, A SOFTWARE TITLE, ONLINE
CONTENT OR FPU, OR THE PROPRIETARY RIGHTS IN OR RELATED TO ANY OF THEM, IT WILL
PROMPTLY NOTIFY MICROSOFT THEREOF.  MICROSOFT MAY TAKE SUCH ACTION AS IT DEEMS
ADVISABLE FOR THE PROTECTION OF ITS RIGHTS IN AND TO SUCH PROPRIETARY RIGHTS,
AND PUBLISHER SHALL, IF REASONABLY REQUESTED BY MICROSOFT IN WRITING, COOPERATE
IN ALL REASONABLE RESPECTS THEREIN AT MICROSOFT’S EXPENSE.  IN NO EVENT,
HOWEVER, SHALL MICROSOFT BE REQUIRED TO TAKE ANY ACTION IF IT DEEMS IT
INADVISABLE TO DO SO.  MICROSOFT WILL HAVE THE RIGHT TO RETAIN ALL PROCEEDS IT
MAY DERIVE FROM ANY RECOVERY IN CONNECTION WITH SUCH ACTIONS.


14.2         PUBLISHER INTELLECTUAL PROPERTY.  IF MICROSOFT LEARNS OF ANY
INFRINGEMENT OR IMITATION OF A SOFTWARE TITLE, ONLINE CONTENT OR FPU, OR THE
PROPRIETARY RIGHTS IN OR RELATED TO ANY OF THEM, IT WILL PROMPTLY NOTIFY
PUBLISHER THEREOF IN WRITING. PUBLISHER, WITHOUT THE EXPRESS WRITTEN PERMISSION
OF MICROSOFT, MAY BRING ANY ACTION OR PROCEEDING RELATING TO INFRINGEMENT OR
POTENTIAL INFRINGEMENT OF A SOFTWARE TITLE, ONLINE CONTENT OR FPU, TO THE EXTENT
SUCH INFRINGEMENT INVOLVES ANY PROPRIETARY RIGHTS OF PUBLISHER (PROVIDED THAT
PUBLISHER WILL NOT HAVE THE RIGHT TO BRING ANY SUCH ACTION OR PROCEEDING
INVOLVING MICROSOFT’S INTELLECTUAL PROPERTY), AND MICROSOFT SHALL, IF REQUESTED
BY PUBLISHER IN WRITING, COOPERATE IN ALL REASONABLE RESPECTS THEREIN. 
PUBLISHER SHALL MAKE REASONABLE EFFORTS TO INFORM MICROSOFT REGARDING SUCH
ACTIONS IN A TIMELY MANNER.  PUBLISHER WILL HAVE THE RIGHT TO RETAIN ALL
PROCEEDS IT MAY DERIVE FROM ANY RECOVERY IN CONNECTION WITH SUCH ACTIONS. 
PUBLISHER AGREES TO USE ALL COMMERCIALLY REASONABLE EFFORTS TO PROTECT AND
ENFORCE ITS PROPRIETARY RIGHTS IN THE SOFTWARE TITLE OR ONLINE CONTENT.


14.3         JOINT ACTIONS.  PUBLISHER AND MICROSOFT MAY AGREE TO JOINTLY PURSUE
CASES OF INFRINGEMENT INVOLVING THE SOFTWARE TITLES OR ONLINE CONTENT (SINCE
SUCH PRODUCTS WILL CONTAIN INTELLECTUAL PROPERTY OWNED BY EACH OF THEM).  UNLESS
THE PARTIES OTHERWISE AGREE, OR UNLESS THE RECOVERY IS EXPRESSLY ALLOCATED
BETWEEN THEM BY THE COURT (IN WHICH CASE THE TERMS OF SECTIONS 14.1 AND 14.2
WILL APPLY), IN THE EVENT PUBLISHER AND MICROSOFT JOINTLY PROSECUTE AN
INFRINGEMENT LAWSUIT UNDER THIS PROVISION, ANY RECOVERY WILL BE USED FIRST TO
REIMBURSE PUBLISHER AND MICROSOFT FOR THEIR RESPECTIVE REASONABLE ATTORNEYS’
FEES AND EXPENSES, PRO RATA, AND ANY REMAINING RECOVERY SHALL ALSO BE GIVEN TO
PUBLISHER AND MICROSOFT PRO RATA BASED UPON THE FEES AND EXPENSES INCURRED IN
BRINGING SUCH ACTION.


15.          WARRANTIES


15.1         PUBLISHER.  PUBLISHER WARRANTS AND REPRESENTS THAT:


15.1.1      IT HAS THE FULL POWER TO ENTER INTO THIS AGREEMENT;


15.1.2      IT HAS OBTAINED AND WILL MAINTAIN ALL NECESSARY RIGHTS AND
PERMISSIONS FOR ITS AND MICROSOFT’S USE OF THE SOFTWARE TITLE, FPUS, MARKETING
MATERIALS, ONLINE CONTENT, ALL INFORMATION, DATA, LOGOS, AND SOFTWARE OR OTHER
MATERIALS PROVIDED TO MICROSOFT AND/OR MADE AVAILABLE TO XBOX LIVE USERS VIA
XBOX LIVE (EXCLUDING THOSE PORTIONS THAT CONSIST OF THE LICENSED TRADEMARKS,
SECURITY TECHNOLOGY AND REDISTRIBUTABLE COMPONENTS OF THE SO-CALLED “XDK” IN THE
FORM AS DELIVERED TO PUBLISHER BY MICROSOFT PURSUANT TO AN XDK LICENSE)
(COLLECTIVELY, THE “PUBLISHER CONTENT”), AND THAT ALL PUBLISHER CONTENT COMPLIES
WITH ALL LAWS AND REGULATIONS, AND DOES NOT AND WILL NOT INFRINGE UPON OR
MISAPPROPRIATE ANY THIRD PARTY TRADE SECRETS, COPYRIGHTS, TRADEMARKS, PATENTS,
PUBLICITY, PRIVACY OR OTHER PROPRIETARY RIGHTS.


15.1.3      IT SHALL COMPLY WITH ALL LAWS, REGULATIONS, INDUSTRY CONTENT RATING
REQUIREMENTS AND ADMINISTRATIVE ORDERS AND REQUIREMENTS WITHIN ANY APPLICABLE
SALES TERRITORY RELATING TO THE DISTRIBUTION, SALE AND MARKETING OF THE SOFTWARE
TITLE, AND SHALL KEEP IN FORCE ALL NECESSARY LICENSES, PERMITS, REGISTRATIONS,
APPROVALS AND/OR EXEMPTIONS THROUGHOUT THE TERM OF THIS AGREEMENT AND FOR SO
LONG AS IT IS DISTRIBUTING, SELLING OR MARKETING THE SOFTWARE TITLE IN ANY
APPLICABLE SALES TERRITORY.


15.1.4      THE SOFTWARE TITLE, ONLINE CONTENT AND/OR INFORMATION, DATA, LOGOS
AND SOFTWARE OR OTHER MATERIALS PROVIDED TO MICROSOFT AND /OR MADE AVAILABLE TO
XBOX LIVE USERS VIA XBOX LIVE, DO NOT AND SHALL NOT CONTAIN ANY MESSAGES, DATA,
IMAGES OR PROGRAMS THAT ARE, BY LAW, DEFAMATORY, OBSCENE OR PORNOGRAPHIC, OR IN
ANY WAY VIOLATE ANY APPLICABLE LAWS OR INDUSTRY CONTENT RATING REQUIREMENTS
(INCLUDING WITHOUT LIMITATION LAWS OF PRIVACY) OF THE APPLICABLE SALES
TERRITORY(IES) WHERE THE SOFTWARE TITLE IS MARKETED AND/OR DISTRIBUTED.


15.1.5      THE ONLINE CONTENT SHALL NOT HARVEST OR OTHERWISE COLLECT
INFORMATION ABOUT XBOX LIVE USERS, INCLUDING E-MAIL ADDRESSES, WITHOUT THE XBOX
LIVE USERS’ EXPRESS CONSENT; AND THE ONLINE CONTENT SHALL NOT LINK TO ANY
UNSOLICITED COMMUNICATION SENT TO ANY THIRD PARTY.


15.2         MICROSOFT.  MICROSOFT WARRANTS AND REPRESENTS THAT:

 

13

--------------------------------------------------------------------------------



15.2.1      IT HAS THE FULL POWER TO ENTER INTO THIS AGREEMENT AND IT HAS NOT
PREVIOUSLY AND WILL NOT GRANT ANY RIGHTS TO ANY THIRD PARTY THAT ARE
INCONSISTENT WITH THE RIGHTS GRANTED TO PUBLISHER HEREIN;


15.3        DISCLAIMER.  EXCEPT AS EXPRESSLY STATED IN THIS SECTION 15,
MICROSOFT PROVIDES ALL MATERIALS (INCLUDING WITHOUT LIMITATION THE SECURITY
TECHNOLOGY) AND SERVICES HEREUNDER ON AN “AS IS” BASIS, AND MICROSOFT DISCLAIMS
ALL OTHER WARRANTIES UNDER THE APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR
IMPLIED, REGARDING THE MATERIALS AND SERVICES IT PROVIDES HEREUNDER, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
WARRANTY OF FREEDOM FROM COMPUTER VIRUSES.  WITHOUT LIMITATION, MICROSOFT
PROVIDES NO WARRANTY OF NON-INFRINGEMENT.


15.4        EXCLUSION OF INCIDENTAL, CONSEQUENTIAL AND CERTAIN OTHER DAMAGES. 
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL MICROSOFT,
ITS AFFILIATES, LICENSORS OR ITS SUPPLIERS BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER,
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
WITHOUT LIMITATION, LOST PROFITS OR LOST GOODWILL AND WHETHER BASED ON BREACH OF
ANY EXPRESS OR IMPLIED WARRANTY, BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR STRICT LIABILITY, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE OR IF SUCH DAMAGE COULD HAVE BEEN REASONABLY
FORESEEN.


15.5        LIMITATION OF LIABILITY. THE MAXIMUM LIABILITY OF MICROSOFT TO
PUBLISHER OR TO ANY THIRD PARTY ARISING OUT OF THIS AGREEMENT WILL BE ****. 
FURTHERMORE, UNDER NO CIRCUMSTANCES SHALL MICROSOFT BE LIABLE TO PUBLISHER FOR
ANY DAMAGES WHATSOEVER WITH RESPECT TO ANY CLAIMS RELATING TO THE SECURITY
TECHNOLOGY AND/OR ITS EFFECT ON ANY SOFTWARE TITLE OR FOR ANY STATEMENTS OR
CLAIMS MADE BY PUBLISHER, WHETHER IN PUBLISHER’S MARKETING MATERIALS OR
OTHERWISE, REGARDING THE AVAILABILITY OR OPERATION OF ANY ONLINE FEATURES.


16.           INDEMNITY; INSURANCE.  A CLAIM FOR WHICH INDEMNITY MAY BE SOUGHT
HEREUNDER IS REFERRED TO AS A “CLAIM.”


16.1         MUTUAL INDEMNIFICATION.  EACH PARTY HEREBY AGREES TO INDEMNIFY,
DEFEND, AND HOLD THE OTHER PARTY HARMLESS FROM ANY AND ALL THIRD PARTY CLAIMS,
DEMANDS, COSTS, LIABILITIES, LOSSES, EXPENSES AND DAMAGES (INCLUDING REASONABLE
ATTORNEYS’ FEES, COSTS, AND EXPERT WITNESSES’ FEES) ARISING OUT OF OR IN
CONNECTION WITH ANY CLAIM THAT, TAKING THE CLAIMANT’S ALLEGATIONS TO BE TRUE,
WOULD RESULT IN A BREACH BY THE INDEMNIFYING PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS SET FORTH IN SECTION 15.


16.2         ADDITIONAL PUBLISHER INDEMNIFICATION OBLIGATION.  PUBLISHER FURTHER
AGREES TO INDEMNIFY, DEFEND, AND HOLD MICROSOFT HARMLESS FROM ANY AND ALL THIRD
PARTY CLAIMS, DEMANDS, COSTS, LIABILITIES, LOSSES, EXPENSES AND DAMAGES
(INCLUDING REASONABLE ATTORNEYS’ FEES, COSTS, AND EXPERT WITNESSES’ FEES)
ARISING OUT OF OR IN CONNECTION WITH ANY CLAIM REGARDING ANY SOFTWARE TITLE OR
FPU INCLUDING WITHOUT LIMITATION ANY CLAIM RELATING TO QUALITY, PERFORMANCE,
SAFETY THEREOF, OR ARISING OUT OF PUBLISHER’S USE OF THE LICENSED TRADEMARKS IN
BREACH OF THIS AGREEMENT.


16.3         NOTICE AND ASSISTANCE.  THE INDEMNIFIED PARTY SHALL:  (I) PROVIDE
THE INDEMNIFYING PARTY REASONABLY PROMPT NOTICE IN WRITING OF ANY CLAIM AND
PERMIT THE INDEMNIFYING PARTY TO ANSWER AND DEFEND SUCH CLAIM THROUGH COUNSEL
CHOSEN AND PAID BY THE INDEMNIFYING PARTY; AND (II) PROVIDE INFORMATION,
ASSISTANCE AND AUTHORITY TO HELP THE INDEMNIFYING PARTY DEFEND SUCH CLAIM.  THE
INDEMNIFIED PARTY MAY PARTICIPATE IN THE DEFENSE OF ANY CLAIM AT ITS OWN
EXPENSE.  THE INDEMNIFYING PARTY WILL NOT BE RESPONSIBLE FOR ANY SETTLEMENT MADE
BY THE INDEMNIFIED PARTY WITHOUT THE INDEMNIFYING PARTY’S WRITTEN PERMISSION,
WHICH WILL NOT BE UNREASONABLY WITHHELD OR DELAYED.  IN THE EVENT THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AGREE TO SETTLE A CLAIM, THE
INDEMNIFIED PARTY AGREES NOT TO PUBLICIZE THE SETTLEMENT WITHOUT FIRST OBTAINING
THE INDEMNIFYING PARTY’S WRITTEN PERMISSION.


16.4         INSURANCE.   PUBLISHER SHALL MAINTAIN SUFFICIENT AND APPROPRIATE
INSURANCE COVERAGE TO ENABLE IT TO MEET ITS OBLIGATIONS UNDER THIS AGREEMENT AND
BY LAW (WHETHER PRODUCTS LIABILITY, GENERAL LIABILITY OR SOME OTHER TYPE OF
INSURANCE).  FOR FPUS DISTRIBUTED IN THE JAPAN SALES TERRITORY, PUBLISHER’S
COVERAGE WILL HAVE MINIMUM LIMITS OF THE JAPANESE YEN EQUIVALENT OF **** PER
OCCURRENCE, WITH A DEDUCTIBLE OF NOT MORE THAN THE JAPANESE YEN EQUIVALENT OF
****.  FOR FPUS

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------



DISTRIBUTED IN THE ASIAN SALES TERRITORY, PUBLISHER’S COVERAGE WILL HAVE MINIMUM
LIMITS OF **** PER OCCURRENCE (OR ITS EQUIVALENT VALUE IN LOCAL CURRENCY AS OF
THE DATE OF ISSUANCE), WITH A DEDUCTIBLE OF NOT MORE THAN **** (OR ITS
EQUIVALENT VALUE IN LOCAL CURRENCY AS OF THE DATE OF ISSUANCE).  FOR FPUS
DISTRIBUTED OUTSIDE OF JAPAN AND THE ASIAN SALES TERRITORIES, PUBLISHER SHALL
MAINTAIN PROFESSIONAL LIABILITY AND ERRORS & OMISSIONS LIABILITY INSURANCE (E&O)
WITH POLICY LIMITS OF NOT LESS THAN **** PER OCCURRENCE (OR ITS EQUIVALENT VALUE
IN LOCAL CURRENCY AS OF THE DATE OF ISSUANCE), EACH CLAIM WITH A DEDUCTIBLE OF
NOT


MORE THAN **** (OR ITS EQUIVALENT VALUE IN LOCAL CURRENCY AS OF THE DATE OF
ISSUANCE).  SUCH INSURANCE SHALL INCLUDE COVERAGE FOR INFRINGEMENT OF ANY
PROPRIETARY RIGHT OF ANY THIRD PARTY, INCLUDING WITHOUT LIMITATION COPYRIGHT AND
TRADEMARK INFRINGEMENT AS RELATED TO PUBLISHER’S PERFORMANCE UNDER THIS
AGREEMENT.  THE E&O INSURANCE RETROACTIVE COVERAGE DATE WILL BE NO LATER THAN
****.  PUBLISHER SHALL MAINTAIN AN ACTIVE POLICY, OR PURCHASE AN EXTENDED
REPORTING PERIOD PROVIDING COVERAGE FOR CLAIMS FIRST MADE AND REPORTED TO THE
INSURANCE COMPANY WITHIN **** AFTER ****.  UPON REQUEST, PUBLISHER SHALL DELIVER
TO MICROSOFT PROOF OF SUCH COVERAGE.  IN THE EVENT THAT PUBLISHER’S PROOF
EVIDENCES COVERAGE THAT MICROSOFT REASONABLY DETERMINES TO BE LESS THAN THAT
REQUIRED TO MEET PUBLISHER’S OBLIGATIONS CREATED BY THIS AGREEMENT, THEN
PUBLISHER AGREES THAT IT SHALL PROMPTLY ACQUIRE SUCH COVERAGE AND NOTIFY
MICROSOFT IN WRITING THEREOF.


17.          TERM AND TERMINATION


17.1         TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE
DATE AND SHALL CONTINUE UNTIL ****.  UNLESS ONE PARTY GIVES THE OTHER NOTICE OF
NON-RENEWAL WITHIN **** OF THE END OF THE THEN-CURRENT TERM, THIS AGREEMENT
SHALL AUTOMATICALLY RENEW FOR SUCCESSIVE **** TERMS.


17.2         TERMINATION FOR BREACH.  IF EITHER PARTY MATERIALLY FAILS TO
PERFORM OR COMPLY WITH THIS AGREEMENT OR ANY PROVISION THEREOF, AND FAILS TO
REMEDY THE DEFAULT WITHIN **** AFTER THE RECEIPT OF WRITTEN NOTICE TO THAT
EFFECT, THEN THE OTHER PARTY HAS THE RIGHT, AT ITS SOLE OPTION AND UPON WRITTEN
NOTICE TO THE DEFAULTING PARTY, TO TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE;
PROVIDED THAT IF PUBLISHER IS THE PARTY THAT HAS MATERIALLY FAILED TO PERFORM OR
COMPLY WITH THIS AGREEMENT, THEN MICROSOFT HAS THE RIGHT, BUT NOT THE
OBLIGATION, TO SUSPEND AVAILABILITY OF THE ONLINE CONTENT DURING SUCH ****
PERIOD.  ANY NOTICE OF DEFAULT HEREUNDER MUST BE PROMINENTLY LABELED “NOTICE OF
DEFAULT”; PROVIDED, HOWEVER, THAT IF THE DEFAULT IS OF SECTIONS 10, 12 OR
SECTIONS 1 OR 2 OF EXHIBIT 1, THE NON-DISCLOSURE AGREEMENT, OR AN XDK LICENSE,
THEN THE NON-DEFAULTING PARTY MAY TERMINATE THIS AGREEMENT IMMEDIATELY UPON
WRITTEN NOTICE, WITHOUT BEING OBLIGATED TO PROVIDE A **** CURE PERIOD.  THE
RIGHTS AND REMEDIES PROVIDED IN THIS SECTION ARE NOT EXCLUSIVE AND ARE IN
ADDITION TO ANY OTHER RIGHTS AND REMEDIES PROVIDED BY LAW OR THIS AGREEMENT.  IF
THE UNCURED DEFAULT IS RELATED TO A PARTICULAR SOFTWARE TITLE OR PARTICULAR
ONLINE CONTENT, THEN THE PARTY NOT IN DEFAULT HAS THE RIGHT, IN ITS DISCRETION,
TO TERMINATE THIS AGREEMENT ITS ENTIRETY OR WITH RESPECT TO THE APPLICABLE
SOFTWARE TITLE OR THE PARTICULAR ONLINE CONTENT.  IF MICROSOFT DETERMINES, AT
ANY TIME PRIOR TO THE COMMERCIAL RELEASE OF A SOFTWARE TITLE OR ONLINE CONTENT,
THAT SUCH SOFTWARE TITLE OR ONLINE CONTENT DOES NOT MATERIALLY COMPLY WITH THE
REQUIREMENTS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE OR TO ANY APPLICABLE
LAWS, THEN MICROSOFT HAS THE RIGHT, IN MICROSOFT’S SOLE DISCRETION AND
NOTWITHSTANDING ANY PRIOR APPROVALS GIVEN BY MICROSOFT, TO TERMINATE THIS
AGREEMENT WITHOUT COST OR PENALTY, AS A WHOLE OR ON A SOFTWARE TITLE BY SOFTWARE
TITLE, OR SALES TERRITORY BY SALES TERRITORY BASIS UPON WRITTEN NOTICE TO
PUBLISHER WITH RESPECT TO SUCH SOFTWARE TITLE OR SALES TERRITORY.


17.3        EFFECT OF TERMINATION; SELL-OFF RIGHTS.  UPON TERMINATION OR
EXPIRATION OF THIS AGREEMENT, PUBLISHER HAS NO FURTHER RIGHT TO EXERCISE THE
RIGHTS LICENSED HEREUNDER OR WITHIN THE XDK LICENSE AND SHALL PROMPTLY CEASE ALL
MANUFACTURING OF FPU THROUGH ITS AUTHORIZED REPLICATORS AND, OTHER THAN AS
PROVIDED BELOW, CEASE USE OF THE LICENSED TRADEMARKS.  PUBLISHER SHALL HAVE A
PERIOD OF ****, TO SELL-OFF ITS INVENTORY OF FPUS EXISTING AS OF THE DATE OF
TERMINATION OR EXPIRATION, AFTER WHICH SELL-OFF PERIOD PUBLISHER SHALL
IMMEDIATELY RETURN ALL FPUS TO AN AUTHORIZED REPLICATOR FOR DESTRUCTION. 
PUBLISHER SHALL CAUSE THE AUTHORIZED REPLICATOR TO DESTROY ALL FPUS AND ISSUE TO
MICROSOFT WRITTEN CERTIFICATION BY AN AUTHORIZED REPRESENTATIVE OF THE
AUTHORIZED REPLICATOR CONFIRMING THE DESTRUCTION OF FPUS REQUIRED HEREUNDER. 
ALL OF PUBLISHER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CONTINUE TO APPLY
DURING SUCH **** SELL-OFF PERIOD.  IF THIS AGREEMENT IS TERMINATED DUE TO
PUBLISHER’S BREACH, AT MICROSOFT’S OPTION, MICROSOFT MAY REQUIRE PUBLISHER TO
IMMEDIATELY DESTROY ALL FPUS NOT YET DISTRIBUTED TO PUBLISHER’S DISTRIBUTORS,
DEALERS AND/OR END USERS AND SHALL REQUIRE ALL THOSE DISTRIBUTING THE FPU OVER
WHICH IT HAS CONTROL TO CEASE DISTRIBUTION.  UPON TERMINATION OR EXPIRATION OF
THIS AGREEMENT, PUBLISHER SHALL CONTINUE TO SUPPORT EXISTING ONLINE GAME
FEATURES FOR FPUS THAT HAVE ALREADY BEEN SOLD UNTIL THE END OF THE MINIMUM
COMMITMENT TERM.


17.4         CROSS-DEFAULT.  IF MICROSOFT HAS THE RIGHT TO TERMINATE THIS
AGREEMENT, THEN MICROSOFT MAY, AT ITS SOLE DISCRETION ALSO TERMINATE THE XDK
LICENSE.  IF MICROSOFT TERMINATES THE XDK LICENSE DUE TO A BREACH BY PUBLISHER,
THEN MICROSOFT MAY, AT ITS SOLE DISCRETION ALSO TERMINATE THIS AGREEMENT.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


 

15

--------------------------------------------------------------------------------



17.5         SURVIVAL.  THE FOLLOWING PROVISIONS SHALL SURVIVE EXPIRATION OR
TERMINATION OF THIS AGREEMENT: SECTIONS 2, 6.2.2 (AS TO THE MINIMUM COMMITMENT),
6.2.3, 8 AND SECTIONS 1, 2 AND 5 OF EXHIBIT 1, 9.1-9.3, 10.3, 10.4, 11, 13.1,
14, 15, 16, 17.3, 17.5 AND 18.


18.          GENERAL


18.1         GOVERNING LAW; VENUE; ATTORNEYS FEES.  THIS AGREEMENT IS TO BE
CONSTRUED AND CONTROLLED BY THE LAWS OF THE STATE OF WASHINGTON, U.S.A., AND
PUBLISHER CONSENTS TO EXCLUSIVE JURISDICTION AND VENUE IN THE FEDERAL COURTS
SITTING IN KING COUNTY, WASHINGTON, U.S.A., UNLESS NO FEDERAL JURISDICTION
EXISTS, IN WHICH CASE PUBLISHER CONSENTS TO EXCLUSIVE JURISDICTION AND VENUE IN
THE SUPERIOR COURT OF KING COUNTY, WASHINGTON, U.S.A.  PUBLISHER WAIVES ALL
DEFENSES OF LACK OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS.  PROCESS MAY
BE SERVED ON EITHER PARTY IN THE MANNER AUTHORIZED BY APPLICABLE LAW OR COURT
RULE.  THE ENGLISH VERSION OF THIS AGREEMENT IS DETERMINATIVE OVER ANY
TRANSLATIONS THEREOF.  IF EITHER PARTY EMPLOYS ATTORNEYS TO ENFORCE ANY RIGHTS
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PREVAILING PARTY IS ENTITLED
TO RECOVER ITS REASONABLE ATTORNEYS’ FEES, COSTS AND OTHER EXPENSES.  THIS
CHOICE OF JURISDICTION PROVISION DOES NOT PREVENT MICROSOFT FROM SEEKING
INJUNCTIVE RELIEF WITH RESPECT TO A VIOLATION OF INTELLECTUAL PROPERTY RIGHTS OR
CONFIDENTIALITY OBLIGATIONS IN ANY APPROPRIATE JURISDICTION.


18.2         NOTICES; REQUESTS.  ALL NOTICES AND REQUESTS IN CONNECTION WITH
THIS AGREEMENT ARE DEEMED GIVEN ON THE **** AFTER THEY ARE DEPOSITED IN THE
APPLICABLE COUNTRY’S MAIL SYSTEM (****), POSTAGE PREPAID, CERTIFIED OR
REGISTERED, RETURN RECEIPT REQUESTED; OR **** SENT BY OVERNIGHT COURIER, CHARGES
PREPAID, WITH A CONFIRMING FAX; AND ADDRESSED AS FOLLOWS:

 

Publisher:

THQ Inc.

 

Microsoft:

MICROSOFT LICENSING, GP

 

29903 Agoura Road

 

 

6100 Neil Road, Suite 100

 

Agoura Hills, CA 91301

 

 

Reno, NV 89511-1137

 

 

 

 

Attention:

President & CEO

 

 

 

 

 

 

 

Fax:

818.871-4700

 

Attention:

Xbox Accounting Services

Phone:

818-871-5000

 

 

 

Email:

bjfarrell@thq.com

 

with a cc to:

MICROSOFT CORPORATION

 

 

 

One Microsoft Way

 

 

 

Redmond, WA 98052-6399

 

 

 

 

With a cc to: Executive VP, Business & Legal Affairs (same address)

 

 

 

 

 

Fax:

818.871-7593

 

Attention:

Law & Corporate Affairs Department

Phone:

818.871-5080

 

 

Assoc. General Counsel, Consumer Legal

Email:

jkennedy@thq.com

 

 

Group (H&ED)

 

 

 

Fax: (425) 936-7329

 

 

 

 

 

 

 

 

 

 

 

 

 

or to such other address as the party to receive the notice or request so
designates by written notice to the other.


18.3         NO DELAY OR WAIVER.  NO DELAY OR FAILURE OF EITHER PARTY AT ANY
TIME TO EXERCISE OR ENFORCE ANY RIGHT OR REMEDY AVAILABLE TO IT UNDER THIS
AGREEMENT, AND NO COURSE OF DEALING OR PERFORMANCE WITH RESPECT THERETO, WILL
CONSTITUTE A WAIVER OF ANY SUCH RIGHT OR REMEDY WITH RESPECT TO ANY OTHER BREACH
OR FAILURE BY THE OTHER PARTY.  THE EXPRESS WAIVER BY A PARTY OF ANY RIGHT OR
REMEDY IN A PARTICULAR INSTANCE WILL NOT CONSTITUTE A WAIVER OF ANY SUCH RIGHT
OR REMEDY IN ANY OTHER INSTANCE.  ALL RIGHTS AND REMEDIES WILL BE CUMULATIVE AND
NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES.


18.4         ASSIGNMENT.  PUBLISHER MAY NOT ASSIGN THIS AGREEMENT OR ANY PORTION
THEREOF, TO ANY THIRD PARTY UNLESS MICROSOFT EXPRESSLY CONSENTS TO SUCH
ASSIGNMENT IN WRITING.  MICROSOFT WILL HAVE THE RIGHT TO ASSIGN THIS AGREEMENT
AND/OR ANY PORTION THEREOF AS MICROSOFT MAY DEEM APPROPRIATE AND/OR AUTHORIZE
ITS AFFILIATES OR PARTNERS TO PERFORM THIS AGREEMENT IN WHOLE OR PART ON ITS
BEHALF.  FOR THE PURPOSES OF THIS AGREEMENT, A MERGER, CONSOLIDATION, OR OTHER
CORPORATE REORGANIZATION, OR A TRANSFER OR SALE OF A CONTROLLING INTEREST IN A
PARTY’S STOCK, OR OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS IS TO BE DEEMED TO
BE AN ASSIGNMENT.  THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE PARTIES, THEIR SUCCESSORS, ADMINISTRATORS, HEIRS, AND PERMITTED
ASSIGNS.


18.5         NO PARTNERSHIP.  MICROSOFT AND PUBLISHER ARE ENTERING INTO A
LICENSE PURSUANT TO THIS AGREEMENT AND NOTHING IN THIS AGREEMENT IS TO BE
CONSTRUED AS CREATING AN EMPLOYER-EMPLOYEE RELATIONSHIP, A PARTNERSHIP, A
FRANCHISE, OR A JOINT VENTURE BETWEEN THE PARTIES.


18.6         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS FOUND INVALID
OR UNENFORCEABLE PURSUANT TO JUDICIAL DECREE OR DECISION, THE REMAINDER OF THIS
AGREEMENT SHALL REMAIN VALID AND ENFORCEABLE ACCORDING TO ITS TERMS.  THE
PARTIES INTEND THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.  ACCORDINGLY, THE PARTIES

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------



AGREE THAT IF ANY PROVISIONS ARE DEEMED NOT ENFORCEABLE, THEY ARE TO BE DEEMED
MODIFIED TO THE EXTENT NECESSARY TO MAKE THEM ENFORCEABLE.


18.7         INJUNCTIVE RELIEF.  THE PARTIES AGREE THAT PUBLISHER’S THREATENED
OR ACTUAL UNAUTHORIZED USE OF THE LICENSED TRADEMARKS OR OTHER MICROSOFT
PROPRIETARY RIGHTS WHETHER IN WHOLE OR IN PART, MAY RESULT IN IMMEDIATE AND
IRREPARABLE DAMAGE TO MICROSOFT FOR WHICH THERE MAY BE NO ADEQUATE REMEDY AT
LAW.  EITHER PARTY’S THREATENED OR ACTUAL BREACH OF THE CONFIDENTIALITY
PROVISIONS MAY CAUSE DAMAGE TO THE NON-BREACHING PARTY, AND IN SUCH EVENT THE
NON-BREACHING PARTY IS ENTITLED TO SEEK APPROPRIATE INJUNCTIVE RELIEF FROM ANY
COURT OF COMPETENT JURISDICTION WITHOUT THE NECESSITY OF POSTING BOND OR OTHER
SECURITY.


18.8         ENTIRE AGREEMENT; MODIFICATION; NO OFFER.  THIS AGREEMENT
(INCLUDING THE CONCEPT, THE NON-DISCLOSURE AGREEMENT, THE XBOX 360 PUBLISHER
GUIDE, WRITTEN AMENDMENTS THERETO, AND OTHER INCORPORATED DOCUMENTS) AND THE XDK
LICENSE CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND MERGES ALL PRIOR AND CONTEMPORANEOUS COMMUNICATIONS.
 THIS AGREEMENT SHALL NOT BE MODIFIED EXCEPT BY A WRITTEN AGREEMENT DATED
SUBSEQUENT HERETO SIGNED ON BEHALF OF PUBLISHER AND MICROSOFT BY THEIR DULY
AUTHORIZED REPRESENTATIVES.  NEITHER THIS AGREEMENT NOR ANY WRITTEN OR ORAL
STATEMENTS RELATED HERETO CONSTITUTE AN OFFER, AND THIS AGREEMENT IS NOT LEGALLY
BINDING UNTIL EXECUTED BY BOTH PARTIES HERETO.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date on the dates indicated below.

 

MICROSOFT LICENSING, GP

 

THQ Inc.

 

 

 

 

 

 

 

 

By (sign)

 

By (sign)

 

 

 

 

 

 

 

 

Name (Print)

 

Name (Print)

 

 

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

 

 

Date

 

Date

 

 

17

--------------------------------------------------------------------------------


EXHIBIT 1

 

PAYMENTS


1.                      PLATFORM ROYALTY


A.             FOR EACH FPU MANUFACTURED DURING THE TERM OF THIS AGREEMENT,
PUBLISHER SHALL PAY MICROSOFT NONREFUNDABLE ROYALTIES IN ACCORDANCE WITH THE
ROYALTY TABLES SET FORTH BELOW (TABLES 1 AND 2) AND THE “UNIT DISCOUNT” TABLE
SET FORTH IN SECTION 1.D OF THIS EXHIBIT 1 (TABLE 3).


B.             THE ROYALTY FEE IS DETERMINED BY THE “THRESHOLD PRICE” (WHICH IS
THE WHOLESALE PRICE (WSP) OR SUGGESTED RETAIL PRICE (SRP) AT WHICH PUBLISHER
INTENDS TO SELL THE SOFTWARE TITLE IN THE APPLICABLE SALES TERRITORY).  TO
DETERMINE THE APPLICABLE ROYALTY RATE FOR A PARTICULAR SOFTWARE TITLE IN A
PARTICULAR SALES TERRITORY, THE APPLICABLE THRESHOLD PRICE FROM TABLE 1 BELOW
WILL DETERMINE THE CORRECT ROYALTY “TIER.”  THE ROYALTY FEE IS THEN AS SET FORTH
IN TABLE 2 BASED ON THE MANUFACTURING REGION IN WHICH THE FPUS WILL BE
MANUFACTURED.  FOR EXAMPLE, ASSUME THE WHOLESALE PRICE OF A SOFTWARE TITLE TO BE
SOLD IN THE EUROPEAN SALES TERRITORY IS ****.  ACCORDING TO TABLE 1, ****
ROYALTY RATES WILL APPLY TO THAT SOFTWARE TITLE AND THE ROYALTY RATE IS
DETERMINED IN TABLE 2 BY THE MANUFACTURING REGION.  IF THE SOFTWARE TITLE WERE
MANUFACTURED IN THE EUROPEAN MANUFACTURING REGION, THE ROYALTY FEE WOULD BE ****
PER FPU.  IF THE SOFTWARE TITLE WERE MANUFACTURED IN ASIAN MANUFACTURING REGION,
THE ROYALTY FEE WOULD BE **** PER FPU.

 


****


 


 


****


 


****


 


****


 


****


****


 


****


 


****


 


****


 


****


****


 


****


 


****


 


****


 


****


* ****


****


 


 


****


 


****


 


****


 


****


****


 


****


 


****


 


****


 


****


****


 


****


 


****


 


****


 


****

 


C.             SETTING THE ROYALTY.  PUBLISHER SHALL SUBMIT TO MICROSOFT, AT
LEAST **** FOR A SOFTWARE TITLE, A COMPLETED AND SIGNED “ROYALTY TIER SELECTION
FORM” IN THE FORM ATTACHED TO THIS AGREEMENT AS EXHIBIT 2 FOR EACH SALES
TERRITORY.  THE SELECTION INDICATED IN THE ROYALTY TIER SELECTION FORM WILL ONLY
BE EFFECTIVE ONCE THE ROYALTY TIER SELECTION FORM HAS BEEN ACCEPTED BY
MICROSOFT.  IF PUBLISHER DOES NOT SUBMIT A ROYALTY TIER SELECTION FORM AS
REQUIRED HEREUNDER, THE ROYALTY FEE FOR SUCH SOFTWARE TITLE WILL DEFAULT TO
****, REGARDLESS OF THE ACTUAL THRESHOLD PRICE.  THE SELECTION OF A ROYALTY TIER
FOR A SOFTWARE TITLE IN A SALES TERRITORY IS BINDING FOR THE LIFE OF THAT
SOFTWARE TITLE EVEN IF THE THRESHOLD PRICE IS REDUCED FOLLOWING THE SOFTWARE
TITLE’S COMMERCIAL RELEASE.


D.             UNIT DISCOUNTS.   PUBLISHER IS ELIGIBLE FOR A DISCOUNT TO FPUS
MANUFACTURED FOR A PARTICULAR SALES TERRITORY (A “UNIT DISCOUNT”) BASED ON THE
NUMBER OF FPUS THAT HAVE BEEN MANUFACTURED FOR SALE IN THAT SALES TERRITORY AS
DESCRIBED IN TABLE 3 BELOW.   EXCEPT AS PROVIDED IN SECTION 4 BELOW, UNITS
MANUFACTURED FOR SALE IN A SALES TERRITORY ARE AGGREGATED ONLY TOWARDS A
DISCOUNT ON FPUS MANUFACTURED FOR THAT SALES TERRITORY; THERE IS NO WORLDWIDE OR
CROSS-TERRITORIAL AGGREGATION OF UNITS FOR A PARTICULAR SOFTWARE TITLE.  THE
DISCOUNT WILL BE ROUNDED UP TO THE NEAREST CENT, YEN OR HUNDREDTH OF A EURO.

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

1

--------------------------------------------------------------------------------


 

Table 3: Unit Discounts

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

****

 

****

 

****

 

****

 

****

 

****

 

i.              For North American Sales Territory:

****

****

****

ii.             For Japan Sales Territory:

****


2.                      PAYMENT PROCESS


A.             PUBLISHER SHALL NOT AUTHORIZE ITS AUTHORIZED REPLICATORS TO BEGIN
PRODUCTION UNTIL SUCH TIME AS ****.  DEPENDING UPON PUBLISHER’S CREDIT
WORTHINESS, MICROSOFT MAY, BUT IS NOT OBLIGATED TO, OFFER PUBLISHER CREDIT TERMS
FOR THE PAYMENT OF ROYALTIES DUE UNDER THIS AGREEMENT WITHIN **** OF RECEIPT OF
INVOICE.   ALL PAYMENTS WILL BE MADE BY WIRE TRANSFER ONLY, IN ACCORDANCE WITH
THE PAYMENT INSTRUCTIONS SET FORTH IN THE XBOX 360 PUBLISHER GUIDE.


B.             PUBLISHER WILL PAY ROYALTIES FOR FPUS MANUFACTURED IN THE NORTH
AMERICAN MANUFACTURING REGION IN US DOLLARS, FOR FPUS MANUFACTURED IN THE ASIAN
MANUFACTURING REGION IN JAPANESE YEN AND FOR FPUS MANUFACTURED IN THE EUROPEAN
MANUFACTURING REGION IN EUROS.


3.                      BILLING ADDRESS


A.             PUBLISHER MAY HAVE ONLY TWO “BILL TO” ADDRESSES FOR THE PAYMENT
OF ROYALTIES UNDER THIS AGREEMENT, ONE FOR THE NORTH AMERICAN MANUFACTURING
REGION AND ONE FOR THE ASIAN MANUFACTURING REGION.  IF PUBLISHER DESIRES TO HAVE
A “BILL-TO” ADDRESS IN A EUROPEAN COUNTRY, PUBLISHER (OR A PUBLISHER AFFILIATE)
MUST EXECUTE AN MIOL ENROLLMENT FORM IN THE FORM ATTACHED TO THIS AGREEMENT AS
EXHIBIT 3.

Publisher’s billing address(es) is as follows:

North America Manufacturing Region:

Asian Manufacturing Region (if different):

 

 

 

 

 

 

 

 

Name:

THQ Inc.

Name:

 

Address:               

29003 Agoura Road

Address:

 

 

Agoura Hills, CA 91391

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

Email address:

 

 

Email address:

 

Fax:

818-871-7400

Fax:

 

Phone:

818-871-5000

Phone:

 


4.                      ASIA SIMSHIP PROGRAM

The purpose of this program is to encourage Publisher to release Japanese FPUs
or North American FPUs, that have been multi-region signed to run on NTSC-J
boxes (hereinafter collectively referred to as “Simship Titles”), in Hong Kong,
Singapore and Taiwan (referred to as “Simship Territory”) at the same time as
Publisher releases the Software Title in the Japan and/or North American Sales
Territories.  In order for a Software Title to qualify as a Simship Title,
Publisher must

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


release the Software Title in the Simship Territory on the same date as the
Commercial Release date of such Software Title in the Japan and/or North
American Sales Territories, wherever the Software Title was first Commercially
Released (referred to as “Original Territory”).  To the extent that a Software
Title qualifies as a Simship Title, the applicable royalty tier (under Section
1.b of this Exhibit 1 above) and Unit Discount (under Section 1.d of this
Exhibit 1 above) is determined as if all FPUs of such Software Title
manufactured for distribution in both the Original Territory and the Simship
Territory were manufactured for distribution in the Original Territory.  For
example, if a Publisher initially manufactures **** FPUs of a Software Title for
the Japan Sales Territory and simships **** of those units to the Simship
Territory, the royalty fee for all of the FPUs is determined by ****.  In this
example, Publisher would also receive a **** Unit Discount on **** units for
having exceeded the Unit Discount level specified in Section 1. d of this
Exhibit 1 above applicable to the Japan Sales Territory.  Publisher must provide
Microsoft with written notice of its intention to participate in the Asian
Simship Program with respect to a particular Software Title at least **** prior
to manufacturing any FPUs it intends to qualify for the program.  In its notice,
Publisher shall provide all relevant information, including total number of FPUs
to be manufactured, number of FPUs to be simshipped into the Simship Territory,
date of simship, etc.  Publisher remains responsible for complying with all
relevant import, distribution and packaging requirements as well as any other
applicable requirements set forth in the Xbox 360 Publisher Guide.


5.                      ONLINE CONTENT

a.             For the purpose of this Section 5, the following capitalized
terms have the following meanings:

****

****


B.             PUBLISHER MAY, FROM TIME TO TIME, SUBMIT ONLINE CONTENT TO
MICROSOFT FOR MICROSOFT TO DISTRIBUTE VIA XBOX LIVE.  ****


C.             ****


D.             ****


E.             WITHIN **** AFTER THE END OF **** WITH RESPECT TO WHICH MICROSOFT
OWES PUBLISHER ANY ROYALTY FEES, MICROSOFT SHALL FURNISH PUBLISHER WITH A
WRITTEN STATEMENT, TOGETHER WITH PAYMENT FOR ANY AMOUNT SHOWN THEREBY TO BE DUE
TO PUBLISHER.  THE STATEMENT WILL CONTAIN INFORMATION SUFFICIENT TO DISCERN HOW
THE ROYALTY FEES WERE COMPUTED.


6.                      XBOX LIVE BILLING AND COLLECTION


MICROSOFT IS RESPONSIBLE FOR BILLING AND COLLECTING ALL FEES ASSOCIATED WITH
XBOX LIVE, INCLUDING FEES FOR SUBSCRIPTIONS AND/OR ANY ONLINE CONTENT FOR WHICH
A XBOX LIVE USER MAY BE CHARGED.  ****


7.             TAXES


A.             THE AMOUNTS TO BE PAID BY EITHER PARTY TO THE OTHER DO NOT
INCLUDE ANY FOREIGN, U.S. FEDERAL, STATE, LOCAL, MUNICIPAL OR OTHER GOVERNMENTAL
TAXES, DUTIES, LEVIES, FEES, EXCISES OR TARIFFS, ARISING AS A RESULT OF OR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION, (I) ANY STATE OR LOCAL SALES OR USE TAXES OR ANY VALUE ADDED
TAX OR BUSINESS TRANSFER TAX NOW OR HEREAFTER IMPOSED ON THE PROVISION OF ANY
SERVICES TO THE OTHER  PARTY UNDER THIS AGREEMENT, (II) TAXES IMPOSED OR BASED
ON OR WITH RESPECT TO OR MEASURED BY ANY NET OR GROSS INCOME OR RECEIPTS OF
EITHER PARTY, (III) ANY FRANCHISE TAXES, TAXES ON DOING BUSINESS, GROSS RECEIPTS
TAXES OR CAPITAL STOCK TAXES (INCLUDING ANY MINIMUM TAXES AND TAXES MEASURED BY
ANY ITEM OF TAX PREFERENCE), (IV) ANY TAXES IMPOSED OR ASSESSED AFTER THE DATE
UPON WHICH THIS AGREEMENT IS TERMINATED, (V) TAXES BASED UPON OR IMPOSED WITH
REFERENCE TO EITHER PARTIES’ REAL AND/OR PERSONAL PROPERTY OWNERSHIP AND (VI)
ANY TAXES SIMILAR TO OR IN THE NATURE OF THOSE TAXES DESCRIBED IN (I), (II),
(III), (IV) OR (V) ABOVE, NOW OR HEREAFTER IMPOSED ON EITHER PARTY (OR ANY THIRD
PARTIES WITH WHICH EITHER PARTY IS PERMITTED TO ENTER INTO AGREEMENTS RELATING
TO ITS UNDERTAKINGS HEREUNDER) (ALL SUCH AMOUNTS, TOGETHER WITH ANY PENALTIES,
INTEREST OR ANY ADDITIONS THERETO, COLLECTIVELY “TAXES”).   NEITHER PARTY IS
LIABLE FOR ANY OF THE OTHER PARTY’S TAXES INCURRED IN CONNECTION WITH OR RELATED
TO THE SALE OF GOODS AND SERVICES UNDER THIS AGREEMENT, AND ALL SUCH TAXES ARE
THE FINANCIAL RESPONSIBILITY OF THE PARTY OBLIGATED TO PAY SUCH TAXES AS
DETERMINED BY THE APPLICABLE LAW, PROVIDED THAT BOTH PARTIES SHALL PAY TO THE
OTHER THE APPROPRIATE COLLECTED TAXES IN ACCORDANCE WITH SUBSECTION 6.B BELOW.
EACH PARTY AGREES TO INDEMNIFY, DEFEND AND HOLD THE OTHER PARTY HARMLESS FROM
ANY

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------



TAXES (OTHER THAN COLLECTED TAXES, DEFINED BELOW) OR CLAIMS, CAUSES OF ACTION,
COSTS (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) AND ANY OTHER
LIABILITIES OF ANY NATURE WHATSOEVER RELATED TO SUCH TAXES TO THE EXTENT SUCH
TAXES RELATE TO AMOUNTS PAID UNDER THIS AMENDMENT.


B.             ANY SALES OR USE  TAXES DESCRIBED IN 6.A ABOVE THAT (I) ARE OWED
BY EITHER PARTY SOLELY AS A RESULT OF ENTERING INTO THIS AGREEMENT AND THE
PAYMENT OF THE FEES HEREUNDER, (II) ARE REQUIRED TO BE COLLECTED FROM THAT PARTY
UNDER APPLICABLE LAW, AND (III) ARE BASED SOLELY UPON THE AMOUNTS PAYABLE UNDER
THIS AGREEMENT (SUCH TAXES THE “COLLECTED TAXES”), WILL BE STATED SEPARATELY AS
APPLICABLE ON PAYEE’S INVOICES AND WILL BE REMITTED BY THE OTHER PARTY TO THE
PAYEE, UPON REQUEST PAYEE SHALL REMIT TO THE OTHER PARTY OFFICIAL TAX RECEIPTS
INDICATING THAT SUCH COLLECTED TAXES HAVE BEEN COLLECTED AND PAID BY THE PAYEE. 
EITHER PARTY MAY PROVIDE THE OTHER PARTY AN EXEMPTION CERTIFICATE ACCEPTABLE TO
THE RELEVANT TAXING AUTHORITY (INCLUDING WITHOUT LIMITATION A RESALE
CERTIFICATE) IN WHICH CASE PAYEE SHALL NOT COLLECT THE TAXES COVERED BY SUCH
CERTIFICATE.  EACH PARTY AGREES TO TAKE SUCH COMMERCIALLY REASONABLE STEPS AS
ARE REQUESTED BY THE OTHER PARTY TO MINIMIZE SUCH COLLECTED TAXES IN ACCORDANCE
WITH ALL RELEVANT LAWS AND TO COOPERATE WITH AND ASSIST THE OTHER PARTY, IN
CHALLENGING THE VALIDITY OF ANY COLLECTED TAXES OR TAXES OTHERWISE PAID BY THE
PAYOR PARTY.  EACH PARTY SHALL INDEMNIFY AND HOLD THE OTHER PARTY HARMLESS FROM
ANY COLLECTED TAXES, PENALTIES, INTEREST, OR ADDITIONS TO TAX ARISING FROM
AMOUNTS PAID BY ONE PARTY TO THE OTHER UNDER THIS AGREEMENT, THAT ARE ASSERTED
OR ASSESSED AGAINST ONE PARTY TO THE EXTENT SUCH AMOUNTS RELATE TO AMOUNTS THAT
ARE PAID TO OR COLLECTED BY ONE PARTY FROM THE OTHER UNDER THIS SECTION. IF ANY
TAXING AUTHORITY REFUNDS ANY TAX TO A PARTY THAT THE OTHER PARTY ORIGINALLY
PAID, OR A PARTY OTHERWISE BECOMES AWARE THAT ANY TAX WAS INCORRECTLY AND/OR
ERRONEOUSLY COLLECTED FROM THE OTHER PARTY, THEN THAT PARTY SHALL PROMPTLY REMIT
TO THE OTHER PARTY AN AMOUNT EQUAL TO SUCH REFUND, OR INCORRECT COLLECTION AS
THE CASE MAY BE PLUS ANY INTEREST THEREON.


C.             IF TAXES ARE REQUIRED TO BE WITHHELD ON ANY AMOUNTS OTHERWISE TO
BE PAID BY ONE PARTY TO THE OTHER, THE PAYING PARTY SHALL DEDUCT SUCH TAXES FROM
THE AMOUNT OTHERWISE OWED AND PAY THEM TO THE APPROPRIATE TAXING AUTHORITY.  AT
A PARTY’S WRITTEN REQUEST AND EXPENSE, THE PARTIES SHALL USE REASONABLE EFFORTS
TO COOPERATE WITH AND ASSIST EACH OTHER IN OBTAINING TAX CERTIFICATES OR OTHER
APPROPRIATE DOCUMENTATION EVIDENCING SUCH PAYMENT, PROVIDED, HOWEVER, THAT THE
RESPONSIBILITY FOR SUCH DOCUMENTATION SHALL REMAIN WITH THE PAYEE PARTY.  IF ONE
PARTY IS REQUIRED BY ANY NON-U.S.A. GOVERNMENT TO WITHHOLD INCOME TAXES ON
PAYMENTS TO THE OTHER PARTY, THEN SUCH PARTY MAY DEDUCT SUCH TAXES FROM THE
AMOUNT OWED TO THE OTHER PARTY AND SHALL PAY THEM TO THE APPROPRIATE TAX
AUTHORITY, PROVIDED THAT WITHIN **** OF SUCH PAYMENT, SUCH PARTY DELIVERS TO THE
OTHER PARTY AN OFFICIAL RECEIPT FOR ANY SUCH TAXES WITHHELD OR OTHER DOCUMENTS
NECESSARY TO ENABLE THE OTHER PARTY TO CLAIM A U.S.A. FOREIGN TAX CREDIT.


D.             THIS SECTION 7 SHALL GOVERN THE TREATMENT OF ALL TAXES ARISING AS
A RESULT OF OR IN CONNECTION WITH THIS AGREEMENT NOTWITHSTANDING ANY OTHER
SECTION OF THIS AGREEMENT.


8.             AUDIT

During the term of this Agreement and for **** each party shall keep all usual
and proper records related to its performance under this Agreement, including
but not limited to audited financial statements and support for all transactions
related to the ordering, production, inventory, distribution and
billing/invoicing information.  Such records, books of account, and entries will
be kept in accordance with generally accepted accounting principles.  Either
party (the “Auditing Party”) may audit and/or inspect the other party’s (the
“Audited Party”) records no more than **** in any **** period  in order to
verify  compliance with the terms of this Agreement.  The Auditing Party may,
upon reasonable advance written notice, audit the Audited Party’s records and
consult with the Audited Party’s accountants for the purpose of verifying the
Audited Party’s compliance with the terms of this Agreement and for a period of
****.  Any such audit will be conducted during regular business hours at the
Audited Party’s offices.  Any such audit will be paid for by Auditing Party
unless Material discrepancies are disclosed.  As used in this section,
“Material” means ****.  If Material discrepancies are disclosed, the Audited
Party agrees to pay the Auditing Party for ****.

 

 

 

 

 

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

XBOX 360 ROYALTY TIER SELECTION FORM

 

PLEASE COMPLETE THE BELOW INFORMATION, SIGN THE FORM, AND FAX IT TO MICROSOFT AT

+1 (425) 708-2300 TO THE ATTENTION OF MICROSOFT LICENSING, GP (MSLI) AND YOUR
ACCOUNT MANAGER.

 

NOTES:

1.         THIS FORM MUST BE SUBMITTED AT LEAST ****.  IF THIS FORM IS NOT
SUBMITTED ON TIME, THE ROYALTY RATE WILL DEFAULT TO **** FOR THE APPLICABLE
SALES TERRITORY.

2.         A SEPARATE FORM MUST BE SUBMITTED FOR EACH SALES TERRITORY.

 

 

1.               Publisher
Name:_____________________________________________________________________

 

2.               Xbox 360 Software Title Name:
___________________________________________________________

 

3.

XeMID Number:

4.

Manufacturing Region (check one):

 

 

 

 

 

 

 

 

North American

 

 

 

 

European

 

 

 

 

Asian

 

 

 

 

 

 

 

 

5.

Sales Territory (check one):

6.

Final Certification Date:

 

 

 

 

 

 

 

 

North American Sales Territory

 

 

 

 

 

Japan Sales Territory

 

 

 

 

 

European Sales Territory

 

 

 

 

 

Asian Sales Territory

 

 

 

 

 

 

 

 

7.

Select Royalty Tier: (check one):    ****

 

 

 

 

 

 

 

 

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above publisher, and that the information contained herein is true
and accurate.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By (sign)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name, Title (Print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date (Print mm/dd/yy)

 

 

 

 

 

 

 

 

 

 

 

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

XBOX 360 PUBLISHER ENROLLMENT FORM

 

PLEASE COMPLETE THIS FORM, SIGN IT, AND FAX IT TO MICROSOFT AT

+1 (425) 708-2300 TO THE ATTENTION OF YOUR ACCOUNT MANAGER.

 

NOTE:  PUBLISHER MUST COMPLETE, SIGN AND SUBMIT THIS ENROLLMENT FORM ****.

 

This Xbox 360 Publisher License Enrollment (“Enrollment”) is entered into
between Microsoft Ireland Operations Ltd. (“MIOL”) and __________________
(“Publisher”), and is effective as of the latter of the two signatures
identified below.   The terms of that certain Xbox 360 Publisher License
Agreement signed by Microsoft Licensing GP and __________________  dated on or
about  _________________  (the “Xbox 360 PLA”) are incorporated herein by
reference.

 

1.             Term.  This Enrollment will expire on the date on which the Xbox
360 PLA expires, unless it is terminated earlier as provided for in that
agreement.

 

2.             Representations and Warranties.  By signing this Enrollment, the
parties agree to be bound by the terms of this Enrollment and Publisher
represents and warrants that: (i) it has read and understood the Xbox 360 PLA,
including any amendments thereto, and agree to be bound by those; (ii) it is
either the entity that signed the Xbox 360 PLA or its affiliate; and (iii) the
information that provided herein is accurate.

 

3.             Notices; Requests.  All notices and requests in connection with
this Enrollment are deemed given on (i) the **** after they are deposited in the
applicable country’s mail system (**** if sent internationally), postage
prepaid, certified or registered, return receipt requested; or (ii) **** after
they are sent by overnight courier, charges prepaid, with a confirming fax; and
addressed as follows:

 

Publisher:

THQ (UK) Limited

Microsoft:

MICROSOFT IRELAND OPERATIONS LTD.

 

 

 

Microsoft European Operations Centre,

Address:

Ground Floor, Block A, Dukes Court,

 

Atrium Building Block B,

 

Duke Street, Woking, Surrey,

 

Carmenhall Road,

 

GU21 5BH, UK

 

Sandyford Industrial Estate

 

 

 

Dublin 18

Attention:

Sharron Traversari

 

Ireland

 

 

 

 

Fax:

+44 1483 770 727

 

 

 

 

 

Fax: 353 1 706 4110

Phone:

+44 1483 227 261

 

 

 

 

Attention:

MIOL Xbox Accounting Services

Email:

straversari@thq.com

 

 

 

 

with a cc to:

MICROSOFT CORPORATION

 

 

 

One Microsoft Way

 

 

 

Redmond, WA  98052-6399

 

 

 

 

 

 

Attention:

Law & Corporate Affairs Department Consumer

 

 

 

Legal Group, H&ED (Xbox)

 

 

 

Fax:  +1 (425) 706-7329

 

 

 

 

 

or to such other address as the party to receive the notice or request so
designates by written notice to the other.

 

 

[remainder of page intentionally left blank]

 

 

 

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

2

--------------------------------------------------------------------------------


 

4.             Billing Address.     For purposes of the Xbox 360 PLA, Exhibit 1,
Section 3, Publisher’s billing address for the European Manufacturing Region is
as follows:

 

Name:

THQ (UK) LIMITED

 

 

Address:

Ground Floor, Block A, Dukes Court

 

Duke Street, Woking, , Surrey, GU21 5BH, UK

 

 

VAT number:

GB765342225

 

 

Attention:

Sharron Traversari

 

 

Email address:

straversari@thq.com

 

 

Fax:

+44 1483 770 727

 

 

Phone:

+44 1483 227 261

 

 

 

 

MICROSOFT IRELAND OPERATIONS LTD.                             PUBLISHER: THQ
(UK) LIMITED

 

 

 

 

 

 

By (sign)

 

 

By (sign)

 

 

 

 

 

 

 

 

Name (Print)

 

 

Name (Print)

 

 

 

 

 

 

 

 

Title

 

 

Title

 

 

 

 

 

 

 

 

Date (Print mm/dd/yy)

 

 

Date (Print mm/dd/yy)

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

AUTHORIZED AFFILIATES

Publisher affiliates authorized to perform the rights and obligations under this
Agreement are:

 

I.

 

Name:

 

 

II.

Name:

 

 

 

Address:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

Telephone:

 

 

 

Fax:

 

 

 

Fax:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Publisher will provide Microsoft at least **** written notice of the name and
address of each additional Publisher affiliate that Publisher wishes to add to
this Exhibit 4.  Any additional Publisher affiliate may not perform any rights
or obligations under this Agreement until it has signed and submitted a
Publisher Affiliate Agreement (attached below) to Microsoft

 

PUBLISHER AFFILIATE AGREEMENT

 

For good and valuable consideration, ______________________, a corporation of
______________________ (“Publisher  Affiliate “) hereby covenants and agrees
with Microsoft Licensing, GP, a Nevada general partnership that Publisher
 Affiliate will comply with all obligations of
_________________________(“Publisher”) pursuant to that certain Xbox 360
Publisher License Agreement between Microsoft and Publisher dated
______________, 200___ (the “Xbox 360 PLA”) and to be bound by the terms and
conditions of this Publisher Affiliate Agreement.  Capitalized terms used herein
and not otherwise defined will have the same meaning as in the Agreement.

Publisher Affiliate acknowledges that its agreement herein is a condition for
Publisher Affiliate to exercise the rights and perform the obligations
established by the terms of the Xbox 360 PLA.  Publisher Affiliate and Publisher
will be jointly and severally liable to Microsoft for all obligations related to
Publisher Affiliate’s exercise of the rights, performance of obligations, or
receipt of Confidential Information under the Xbox 360 PLA.  This Publisher
Affiliate Agreement may be terminated in the manner set forth in the Xbox 360
PLA.  Termination of this Publisher Affiliate Agreement does not terminate the
Xbox 360 PLA with respect to Publisher or any other Publisher Affiliates.

IN WITNESS WHEREOF, Publisher Affiliate has executed this agreement as of the
date set forth below.  All signed copies of this Publisher Affiliate Agreement
will be deemed originals.

 

___________________________

Signature

 

___________________________

Title

 

___________________________

Name (Print)

 

___________________________

Date

 

 

 

 

 

 

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

NON-DISCLOSURE AGREEMENT

 

 

[Attached]

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

JAPAN AND ASIA ROYALTY INCENTIVE PROGRAM


1.                      OVERVIEW

To encourage Publisher to release localized Software Titles in the Japan and
Asian Sales Territories during ****, Publisher may qualify for a special
incentive payment equal to **** according to the terms of this Exhibit 6 (the
“Royalty Incentive Program”).


2.                      QUALIFIED FPUS

In order to qualify for the Royalty Incentive Program, the following
requirements must be met.


                A.             APPROVED CONCEPT SUBMISSION FORM.  PUBLISHER MUST
SEND MICROSOFT A COMPLETED CONCEPT SUBMISSION FORM (IN A FORMAT TO BE PROVIDED
BY MICROSOFT) FOR ANY SOFTWARE TITLES PUBLISHER INTENDS TO QUALIFY FOR THE
ROYALTY INCENTIVE PROGRAM NO LATER THAN ****.   IN ORDER FOR FPUS TO QUALIFY FOR
THE ROYALTY INCENTIVE PROGRAM, PUBLISHER’S CONCEPT FOR THE SOFTWARE TITLE MUST
BE RECEIVED ON TIME AND APPROVED BY MICROSOFT, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD.


                B.             J-SIGNED.  ONLY FPUS THAT ARE “J-SIGNED” (AS
DEFINED IN THE XBOX 360 PUBLISHER GUIDE) TO TECHNICALLY RESTRICT THEIR OPERATION
TO XBOX CONSOLES MADE FOR THE JAPAN AND ASIAN SALES TERRITORIES WILL QUALIFY FOR
THE ROYALTY INCENTIVE PROGRAM.


                C.             ****


                D.             ****


E.             PUBLIC RELATIONS.  IN ORDER TO QUALIFY FOR THE ROYALTY INCENTIVE
PROGRAM, PUBLISHER MUST ALLOW MICROSOFT TO PUBLICLY DISCLOSE THAT THE SOFTWARE
TITLE WILL BE RELEASED ON XBOX 360 IN THE JAPAN OR ASIAN SALES TERRITORIES;
PROVIDED, THAT THE FORM AND CONTENT OF SUCH PUBLIC DISCLOSURE IS SUBJECT TO
PUBLISHER’S PRIOR WRITTEN APPROVAL.


                F.              TIMELY PAYMENT.  PUBLISHER MUST PAY ROYALTY FEES
ON TIME IN ACCORDANCE WITH THIS AGREEMENT OR ITS CREDIT ARRANGEMENT WITH
MICROSOFT IN ORDER TO QUALIFY FOR THE ROYALTY INCENTIVE PROGRAM.


3.                      PAYMENT


A.             MANUFACTURING PERIODS.  THE ROYALTY INCENTIVE PROGRAM WILL ONLY
APPLY TO QUALIFIED FPUS MANUFACTURED **** (AS APPLICABLE FOR THE FPU).


B.             INCENTIVE PAYMENTS.  MICROSOFT WILL MAKE ROYALTY INCENTIVE
PAYMENTS WITHIN **** IN WHICH QUALIFIED FPUS WERE MANUFACTURED.


C.             LIMIT.   SUBJECT TO THE TERMS OF THIS EXHIBIT 6, PUBLISHER’S
ROYALTY INCENTIVE PAYMENT WILL EQUAL ****.   PUBLISHER ACKNOWLEDGES THAT THE
ROYALTY INCENTIVE PAYMENT WILL ONLY APPLY TO ****

 

 

 

 

 

 

 

 

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

XBOX 360 LIVE INCENTIVE PROGRAM

 

 


1.                      XBOX 360 LIVE INCENTIVE PROGRAM

To encourage Publisher to support functionality for Xbox Live in its Xbox 360
Software Titles and to drive increased usage of Xbox Live via Xbox 360,
Publisher may qualify for certain payments based on the amount of Xbox Live
Market Share (defined in Section 2.a. of this Exhibit 7 below) created by
Publisher’s Multiplayer Software Titles (defined in Section 2.c. of this Exhibit
7 below).  Each Accounting Period (defined in Section 3.c. of this exhibit
below), Microsoft will calculate Publisher’s Xbox Live Market Share.  If it is
above ****, then Microsoft will pay Publisher an amount ****.   The basic
equation for calculating the Publisher’s payment under this program is:

****

The following sections define the elements of this basic equation.

Notwithstanding anything herein to the contrary, use of or revenue derived from
online games for which an end user pays a subscription separate from any account
established for basic use of Xbox Live, are excluded from this Xbox 360 Live
Incentive Program.


2.                      XBOX LIVE MARKET SHARE


A.             “XBOX LIVE MARKET SHARE” = ****.


B.             “**** UNIQUE USER MARKET SHARE” MEANS ****.


C.             “MULTIPLAYER SOFTWARE TITLES” MEANS A SOFTWARE TITLE FOR XBOX 360
THAT SUPPORTS REAL-TIME MULTIPLAYER GAME PLAY.


D.             “**** UNIQUE USERS” MEANS ****.


E.             “PAYING SUBSCRIBER” MEANS ****.


F.              “**** UNIQUE USER MARKET SHARE” MEANS ****.


G.             “**** UNIQUE USERS” MEANS THE ****.


H.             “NEW SUBSCRIBER MARKET SHARE” MEANS ****.


I.              “NEW SUBSCRIBER” MEANS A PAYING SUBSCRIBER WHO PAYS FOR AN XBOX
LIVE ACCOUNT FOR THE FIRST TIME.  A NEW SUBSCRIBER IS ATTRIBUTED TO THE FIRST
MULTIPLAYER SOFTWARE TITLE HE OR SHE PLAYS, EVEN IF SUCH PLAY WAS DURING A
FREE-TRIAL PERIOD WHICH WAS LATER CONVERTED INTO A PAYING SUBSCRIPTION.  EACH
PAYING SUBSCRIBER CAN ONLY BE COUNTED AS A NEW SUBSCRIBER ONCE.


3.                      PARTICIPATION POOL


A.             “PARTICIPATION POOL” MEANS ****.


B.             “SUBSCRIPTION REVENUE” MEANS ****.


C.             “ACCOUNTING PERIOD” MEANS A ****, WITHIN THE TERM (DEFINED
BELOW); PROVIDED THAT IF THE EFFECTIVE DATE OF THIS AGREEMENT OR THE EXPIRATION
DATE OF THIS PROGRAM FALLS WITHIN SUCH ****, THEN THE APPLICABLE PAYMENT
CALCULATION SET FORTH BELOW SHALL BE MADE FOR A PARTIAL ACCOUNTING PERIOD, AS
APPROPRIATE.

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.


3

--------------------------------------------------------------------------------



4.                      EXAMPLE


****


5.              TERM

This Xbox 360 Live Incentive Program will be available for ****.    Microsoft
reserves the right to change the weights for averaging set forth in Section 2.a.
of this exhibit upon written notice to Publisher, but no more frequently than
****.


6.                      PAYMENTS

In the event Publisher qualifies for a payment under this program during an
Accounting Period, Microsoft shall furnish Publisher with a statement, together
with payment for any amount shown thereby to be due to Publisher within ****.

 

 

 

 

 

 

 

 

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

 

4

--------------------------------------------------------------------------------